Exhibit 10.7

 

Execution Version

 

AMENDED AND RESTATED

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

RICE ACQUISITION HOLDINGS LLC

 

DATED AS OF OCTOBER 21, 2020

 

THE LIMITED LIABILITY COMPANY INTERESTS IN RICE ACQUISITION HOLDINGS LLC HAVE
NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, THE
SECURITIES LAWS OF ANY STATE, OR ANY OTHER APPLICABLE SECURITIES LAWS, AND HAVE
BEEN OR ARE BEING ISSUED IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. SUCH INTERESTS MUST BE
ACQUIRED FOR INVESTMENT ONLY AND MAY NOT BE OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT ANY TIME EXCEPT IN COMPLIANCE
WITH (I) THE SECURITIES ACT, ANY APPLICABLE SECURITIES LAWS OF ANY STATE AND ANY
OTHER APPLICABLE SECURITIES LAWS; (II) THE TERMS AND CONDITIONS OF THIS AMENDED
AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT; AND (III) ANY OTHER TERMS AND
CONDITIONS AGREED TO IN WRITING BETWEEN THE MANAGING MEMBER AND THE APPLICABLE
MEMBER. THE LIMITED LIABILITY COMPANY INTERESTS MAY NOT BE TRANSFERRED OF RECORD
EXCEPT IN COMPLIANCE WITH SUCH LAWS, THIS AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT AND ANY OTHER TERMS AND CONDITIONS AGREED TO IN WRITING BY THE
MANAGING MEMBER AND THE APPLICABLE MEMBER. THEREFORE, PURCHASERS AND OTHER
TRANSFEREES OF SUCH LIMITED LIABILITY COMPANY INTERESTS WILL BE REQUIRED TO BEAR
THE RISK OF THEIR INVESTMENT OR ACQUISITION FOR AN INDEFINITE PERIOD OF TIME.

 

 

 

 

TABLE OF CONTENTS

 

Article I Definitions 2       Section 1.1 Definitions 2 Section 1.2 Interpretive
Provisions 15       Article II ORGANIZATION OF THE LIMITED LIABILITY COMPANY 15
      Section 2.1 Formation 15 Section 2.2 Filing 15 Section 2.3 Name 16 Section
2.4 Registered Office; Registered Agent 16 Section 2.5 Principal Place of
Business 16 Section 2.6 Purpose; Powers 16 Section 2.7 Term 16 Section 2.8
Intent 16       Article III [Reserved] 16     Article IV OWNERSHIP AND CAPITAL
CONTRIBUTIONS; CAPITAL ACCOUNTS 16       Section 4.1 Authorized Units; General
Provisions With Respect to Units 16 Section 4.2 Class B Units 20 Section 4.3
Voting Rights 23 Section 4.4 Capital Contributions; Unit Ownership 23 Section
4.5 Capital Accounts 24 Section 4.6 Other Matters 24 Section 4.7 Redemption of
Class A Units 25       Article V ALLOCATIONS OF PROFITS AND LOSSES 32      
Section 5.1 Profits and Losses 32 Section 5.2 Special Allocations 33 Section 5.3
Allocations for Tax Purposes in General 38 Section 5.4 Other Allocation Rules 38
      Article VI DISTRIBUTIONS 39       Section 6.1 Distributions 39 Section 6.2
Tax-Related Distributions 40 Section 6.3 Distribution Upon Withdrawal 40 Section
6.4 Issuance of Additional Equity Securities 40       Article VII MANAGEMENT 40
      Section 7.1 The Managing Member; Fiduciary Duties 40 Section 7.2 Officers
41 Section 7.3 Warranted Reliance by Officers on Others 42 Section 7.4
Indemnification 43

 

i

 

 

Section 7.5 Maintenance of Insurance or Other Financial Arrangements 43 Section
7.6 Resignation or Termination of Managing Member 44 Section 7.7 No Inconsistent
Obligations 44 Section 7.8 Reclassification Events of PubCo 44 Section 7.9
Certain Costs and Expenses 44       Article VIII ROLE OF MEMBERS 45      
Section 8.1 Rights or Powers 45 Section 8.2 Voting 46 Section 8.3 Various
Capacities 46 Section 8.4 Investment Opportunities 46       Article IX TRANSFERS
OF INTERESTS 47       Section 9.1 Restrictions on Transfer 47 Section 9.2 Notice
of Transfer 48 Section 9.3 Transferee Members 49 Section 9.4 Legend 49      
Article X ACCOUNTING; Certain Tax Matters 50       Section 10.1 Books of Account
50 Section 10.2 Tax Elections 50 Section 10.3 Tax Returns; Information 50
Section 10.4 Company Representative 54 Section 10.5 Withholding Tax Payments and
Obligations 51       Article XI DISSOLUTION AND TERMINATION 53       Section
11.1 Liquidating Events 53 Section 11.2 Bankruptcy 54 Section 11.3 Procedure 54
Section 11.4 Rights of Members 55 Section 11.5 Notices of Dissolution 56 Section
11.6 Reasonable Time for Winding Up 56 Section 11.7 No Deficit Restoration 56  
    Article XII GENERAL 57       Section 12.1 Amendments; Waivers 57 Section
12.2 Further Assurances 58 Section 12.3 Successors and Assigns 58 Section 12.4
Certain Representations by Members 58 Section 12.5 Entire Agreement 59 Section
12.6 Rights of Members Independent 59 Section 12.7 Governing Law 59 Section 12.8
Jurisdiction and Venue 59 Section 12.9 Headings 59 Section 12.10 Counterparts 59
Section 12.11 Notices 60 Section 12.12 Representation By Counsel; Interpretation
60 Section 12.13 Severability 60 Section 12.14 Expenses 60 Section 12.15 Waiver
of Jury Trial 60 Section 12.16 No Third Party Beneficiaries 60

 

ii

 

 

AMENDED AND RESTATED

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

RICE ACQUISITION HOLDINGS LLC

 

This Amended and Restated Limited Liability Company Agreement (as amended,
supplemented or restated from time to time, this “Agreement”) is entered into as
of October 21, 2020, by and among Rice Acquisition Holdings LLC, a Delaware
limited liability company (the “Company”), Rice Acquisition Corp., a Delaware
corporation (“PubCo”), Rice Acquisition Sponsor LLC, a Delaware limited
liability company (“Rice Sponsor”), and each other Person who is or at any time
becomes a Member in accordance with the terms of this Agreement and the Act or
who acquires a Company Warrant (as defined herein). Capitalized terms used
herein and not otherwise defined have the respective meanings set forth in
Section 1.1.

 

RECITALS

 

WHEREAS, immediately prior to the adoption of this Agreement, the Company was
governed by the Limited Liability Company Agreement, dated as of September 1,
2020 (the “Existing LLC Agreement”);

 

WHEREAS, it is contemplated that PubCo will, subject to the approval of its
board of directors, issue up to 24,725,000 PubCo Units, comprised of an
aggregate of 24,725,000 Class A Shares and 12,362,500 PubCo Warrants, to the
public for cash in the initial underwritten public offering of PubCo Units (the
“IPO”);

 

WHEREAS, if the IPO is consummated, PubCo will contribute all of the net
proceeds received by it from the IPO to the Company in exchange for a number of
additional Class A Units and Company Warrants equal to the number of Class A
Shares and PubCo Warrants, respectively, comprising the PubCo Units issued in
the IPO;

 

WHEREAS, each Class A Unit (other than any Class A Unit held by the PubCo
Holdings Group) may be redeemed, at the election of the holder of such Class A
Unit (together with the surrender and delivery by such holder of one Class B
Share), for one Class A Share in accordance with the terms and conditions of
this Agreement;

 

WHEREAS, the Members of the Company desire that PubCo continue as the sole
managing member of the Company (in its capacity as managing member as well as in
any other capacity, the “Managing Member”);

 

WHEREAS, the Members of the Company desire to amend and restate the Existing LLC
Agreement and adopt this Agreement; and

 

WHEREAS, this Agreement shall supersede the Existing LLC Agreement in its
entirety as of the date hereof.

 



1

 

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound, the Existing
LLC Agreement is hereby amended and restated in its entirety and the parties
hereby agree as follows:

 

Article I

Definitions

 

Section 1.1 Definitions. As used in this Agreement and the Schedules and
Exhibits attached to this Agreement, the following definitions shall apply:

 

“Act” means the Delaware Limited Liability Company Act, 6 Del. C. § 18-101, et
seq., as amended from time to time (or any corresponding provisions of
succeeding law).

 

“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Entity.

 

“Adjusted Basis” has the meaning given such term in Section 1011 of the Code.

 

“Adjusted Capital Account” means, with respect to any Member, (a) the Capital
Account balance of such Member, plus (ii) such Member’s share of Member Minimum
Gain or Company Minimum Gain (after reduction to reflect the items described in
Treasury Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6)).

 

“Adjusted Capital Account Deficit” means, with respect to any Member the deficit
balance, if any, in such Member’s Adjusted Capital Account at the end of any
Fiscal Year or other taxable period, after crediting such Member’s Adjusted
Capital Account for any amount such Member is obligated to restore under
Treasury Regulations Section 1.704-1(b)(2)(ii)(c). This definition of Adjusted
Capital Account Deficit is intended to comply with the provisions of Treasury
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

 

“Adjusted Conversion Ratio” means that ratio having:

 

(a)a numerator equal to the sum of (i) a number of units equal to 25% of all
Class A Shares issued or deemed issued in connection with the closing of the
Initial Business Combination (or issuable upon the conversion or exercise of any
Equity-Linked Securities issued or deemed issued in connection with the closing
of the Initial Business Combination), but excluding (x) any such Class A Shares
or Equity-Linked Securities with respect to which the holders of Class B Units
have waived their rights pursuant to Section 4.2(b)(ii), (y) any Equity
Securities issued or issuable to any seller in the Initial Business Combination,
and (z) for the avoidance of doubt, any Class A Shares or Equity-Linked
Securities outstanding as of the close of the IPO, plus (ii) the number of Class
B Units issued and outstanding immediately prior to the closing of the Initial
Business Combination (and, for the avoidance of doubt, prior to any conversion
of Class B Units pursuant to Section 4.2(c)); and

 



2

 

 

(b)a denominator equal to the number of Class B Units issued and outstanding
immediately prior to the closing of the Initial Business Combination (and, for
the avoidance of doubt, prior to any conversion of Class B Units pursuant to
Section 4.2(c)).

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by or is under common control with such
Person. For these purposes, “control” means the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise; provided that, for purposes of this Agreement, (a) no Member shall be
deemed an Affiliate of the Company or any of its Subsidiaries and (b) none of
the Company or any of its Subsidiaries shall be deemed an Affiliate of any
Member.

 

“Agreement” is defined in the preamble to this Agreement.

 

“beneficially own” and “beneficial owner” shall be as defined in Rule 13d-3 of
the rules promulgated under the Exchange Act.

 

“Block Redemption Date” is defined in Section 4.7(b)(ii).

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to be
closed.

 

“Business Opportunities Exempt Party” is defined in Section 8.4.

 

“Call Right” is defined in Section 4.7(f).

 

“Capital Account” means, with respect to any Member, the Capital Account
maintained for such Member in accordance with Section 4.5.

 

“Capital Contribution” means, with respect to any Member, the amount of cash and
the initial Gross Asset Value of any property (other than cash) contributed to
the Company by such Member. Any reference to the Capital Contribution of a
Member will include any Capital Contributions made by a predecessor holder of
such Member’s Units to the extent that such Capital Contribution was made in
respect of Units Transferred to such Member.

 

“Cash Election” means an election by the Company to redeem Class A Units or
Company Warrants for cash pursuant to Section 4.7(e)(ii) or an election by PubCo
(or such designated member(s) of the PubCo Holdings Group) to purchase Class A
Units or Company Warrants for cash pursuant to an exercise of its Call Right set
forth in Section 4.7(f).

 



3

 

 

“Cash Election Amount” means with respect to a particular Redemption of Class A
Shares or Company Warrants, as applicable, for which a Cash Election has been
made, (a) other than in the case of clause (b), if the Class A Shares or PubCo
Warrants, as applicable, trade on a securities exchange or automated or
electronic quotation system, an amount of cash equal to the product of (i) the
number of Class A Shares or PubCo Warrants, as applicable, that would have been
received in such Redemption if a Cash Election had not been made and (ii) the
average of the volume-weighted closing price for a Class A Share or PubCo
Warrant, as applicable, on the principal U.S. securities exchange or automated
or electronic quotation system on which the Class A Shares or PubCo Warrants, as
applicable, trade, as reported by Bloomberg, L.P., or its successor, for each of
the 5 consecutive full Trading Days ending on and including the last full
Trading Day immediately prior to the Redemption Notice Date, subject to
appropriate and equitable adjustment for any stock splits, reverse splits, stock
dividends or similar events affecting the Class A Shares or PubCo Warrants, as
applicable; (b) if the Cash Election is made in respect of a Redemption Notice
issued by a Redeeming Holder in connection with a Registered Offering, an amount
of cash equal to the product of (i) the number of Class A Shares or PubCo
Warrants, as applicable, that would have been received in such Redemption if a
Cash Election had not been made and (ii) the price per Class A Share or PubCo
Warrant, as applicable, sold to the public in such Registered Offering (reduced
by the amount of any Discount associated with such Class A Share or PubCo
Warrant, as applicable); and (c) if the Class A Shares or PubCo Warrants, as
applicable, no longer trade on a securities exchange or automated or electronic
quotation system, an amount of cash equal to the product of (i) the number of
Class A Shares or PubCo Warrants, as applicable, that would have been received
in such Redemption if a Cash Election had not been made and (ii) the Fair Market
Value of one Class A Share or PubCo Warrant, as applicable.

 

“Chief Executive Officer” means the person appointed as the Chief Executive
Officer of the Company by the Managing Member pursuant to Section 7.2(a).

 

“Class A Capital Account” means, with respect to any Member holding Class A
Units, (a) the total number of Class A Units held by such Member, multiplied by
(b) the Class A Per Unit Balance.

 

“Class A Per Unit Balance” means, as of any relevant date, the quotient of (a)
PubCo’s Adjusted Capital Account balance, to the extent attributable to such
PubCo’s ownership of Class A Units and computed on a hypothetical basis after
all allocations have been tentatively made pursuant to Section 5.1 and
Section 5.2, based on an interim closing of the books pursuant to Section 706 of
the Code as of such date, divided by (b) the total number of Class A Units held
by PubCo on such date.

 

“Class A Shares” means, as applicable, (a) the Class A Common Stock of PubCo,
par value $0.0001 per share, or (b) following any consolidation, merger,
reclassification or other similar event involving PubCo, any shares or other
securities of PubCo or any other Person or cash or other property that become
payable in consideration for the Class A Shares or into which the Class A Shares
are exchanged or converted as a result of such consolidation, merger,
reclassification or other similar event.

 

“Class A Units” means the Class A Units of the Company issued hereunder and
shall also include any Equity Security of the Company issued in respect of or in
exchange for Class A Units, whether by way of dividend or other distribution,
split, recapitalization, merger, rollup transaction, consolidation, conversion
or reorganization.

 

“Class B Automatic Conversion Date” means (a) the closing date of an Initial
Business Combination and (b) any date after the closing of an Initial Business
Combination (i) on which there is a Redemption, primary offering of PubCo Equity
Securities, exercise of Company Warrants, or other issuance or redemption of
Units or (ii) which is otherwise designated as such by the Managing Member.

 



4

 

 

“Class B Capital Account” means, as of any relevant date, with respect to any
Member holding Class B Units, (a) such Member’s Adjusted Capital Account minus
(b) such Member’s Class A Capital Account (if any), in each case, computed on a
hypothetical basis after all allocations have been tentatively made pursuant to
Section 5.1 and Section 5.2, based on an interim closing of the books pursuant
to Section 706 of the Code as of such date.

 

“Class B Conversion Date” means any Class B Automatic Conversion Date and any
other date on which Class B Units are converted into Class A Units in accordance
with Section 4.2(c).

 

“Class B Shares” means, as applicable, (a) the Class B common stock of PubCo,
par value $0.0001 per share, or (b) following any consolidation, merger,
reclassification or other similar event involving PubCo, any shares or other
securities of PubCo or any other Person or cash or other property that become
payable in consideration for the Class B Shares or into which the Class B Shares
are exchanged or converted as a result of such consolidation, merger,
reclassification or other similar event.

 

“Class B Fungibility Target Balance” means, as of any relevant date, with
respect to any Member holding Class B Units, the product of (a) the Class A Per
Unit Balance, multiplied by (b) the number of Class B Units held by such Member.

 

“Class B Units” means the Class B Units of the Company issued hereunder and
shall also include any Equity Security of the Company issued in respect of or in
exchange for Class B Units, whether by way of dividend or other distribution,
split, recapitalization, merger, rollup transaction, consolidation, conversion
or reorganization.

 

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time (or any corresponding provisions of succeeding law).

 

“Commission” means the U.S. Securities and Exchange Commission, including any
governmental body or agency succeeding to the functions thereof.

 

“Common Stock” means the Class A Shares and the Class B Shares.

 

“Company” is defined in the preamble to this Agreement.

 

“Company Level Taxes” means any federal, state or local taxes, additions to tax,
penalties and interest payable by the Company or any of its Subsidiaries as a
result of any examination of the Company’s or any of its Subsidiaries’ affairs
by any federal, state or local tax authorities, including resulting
administrative and judicial proceedings under the Partnership Tax Audit Rules.

 

“Company Minimum Gain” has the meaning of “partnership minimum gain” set forth
in Treasury Regulations Sections 1.704-2(b)(2) and 1.704-2(d). It is further
understood that Company Minimum Gain shall be determined in a manner consistent
with the rules of Treasury Regulations Section 1.704-2(b)(2), including the
requirement that if the adjusted Gross Asset Value of property subject to one or
more Nonrecourse Liabilities differs from its adjusted tax basis, Company
Minimum Gain shall be determined with reference to such Gross Asset Value.

 



5

 

 

“Company Representative” has the meaning assigned to the term “partnership
representative” (including any “designated individual,” if applicable) in
Section 6223 of the Code and any Treasury Regulations or other administrative or
judicial pronouncements promulgated thereunder, as appointed pursuant to
Section 10.4.

 

“Company Warrants” means the warrants issued by the Company and exercisable for
Class A Units.

 

“Company Warrantholder” means any holder of Company Warrants.

 

“Contract” means any written agreement, contract, lease, sublease, license,
sublicense, obligation, promise or undertaking.

 

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly or as trustee, personal representative or
executor, of the power to direct or cause the direction of the affairs or
management of a Person, whether through the ownership of voting securities, as
trustee, personal representative or executor, by contract or otherwise.

 

“Covered Audit Adjustment” means an adjustment to any partnership-related item
(within the meaning of Section 6241(2)(B) of the Code) to the extent such
adjustment results in an “imputed underpayment” as described in Section 6225(b)
of the Code or any analogous provision of state or local Law.

 

“Covered Person” is defined in Section 7.4.

 

“Debt Securities” means, with respect to PubCo, any and all debt instruments or
debt securities that are not convertible or exchangeable into Equity Securities
of PubCo.

 

“Depreciation” means, for each Fiscal Year or other taxable period, an amount
equal to the depreciation, amortization or other cost recovery deduction
allowable with respect to an asset for such Fiscal Year or other taxable period,
except that (a) with respect to any such property the Gross Asset Value of which
differs from its Adjusted Basis for U.S. federal income tax purposes and which
difference is being eliminated by use of the “remedial method” pursuant to
Treasury Regulations Section 1.704-3(d), Depreciation for such Fiscal Year or
other taxable period shall be the amount of book basis recovered for such Fiscal
Year or other taxable period under the rules prescribed by Treasury Regulations
Section 1.704-3(d)(2), and (b) with respect to any other such property the Gross
Asset Value of which differs from its Adjusted Basis for U.S. federal income tax
purposes at the beginning of such Fiscal Year or other taxable period,
Depreciation shall be an amount that bears the same ratio to such beginning
Gross Asset Value as the federal income tax depreciation, amortization or other
cost recovery deduction for such Fiscal Year or other taxable period bears to
such beginning Adjusted Basis; provided, however, that if the Adjusted Basis for
U.S. federal income tax purposes of an asset at the beginning of such Fiscal
Year or other taxable period is zero, Depreciation with respect to such asset
shall be determined with reference to such beginning Gross Asset Value using any
reasonable method selected by the Managing Member.

 



6

 

 

“Designated Holder” means any holder of Units or Company Warrants (a) that has
elected to be treated as a Designated Holder by providing written notice to the
Company not less than 10 Business Days prior to the relevant date on which an
automatic redemption occurs pursuant to Section 4.7(i) or (b) that has not
provided the Company with a valid IRS Form W-9 or that the Company otherwise has
reason to know is not (or is a disregarded subsidiary of a Person that is not) a
“United States person” for U.S. federal income tax purposes.

 

“Designated Holder Redemption” is defined in Section 4.7(i).

 

“Designated Holder Redemption Date” is defined in Section 4.7(i).

 

“Designated Holder Redemption Notice” is defined in Section 4.7(i).

 

“DGCL” means the General Corporation Law of the State of Delaware, as amended
from time to time (or any corresponding provisions of succeeding law).

 

“Discount” is defined in Section 4.7(e)(ii).

 

“Effective Time” means 12:01 a.m. Central Daylight Time on the date of the
initial closing of the IPO.

 

“Equalization Date” means the date on which all Class B Units have been
converted into Class A Units pursuant to Section 4.2(c).

 

“Equity Securities” means (a) with respect to a partnership, limited liability
company or similar Person, any and all units, interests, rights to purchase,
warrants, options or other equivalents of, or other ownership interests in, any
such Person as well as debt or equity instruments convertible, exchangeable or
exercisable into any such units, interests, rights or other ownership interests
and (b) with respect to a corporation, any and all shares, interests,
participation or other equivalents (however designated) of corporate stock,
including all common stock and preferred stock, or warrants, options or other
rights to acquire any of the foregoing, including any debt instrument
convertible or exchangeable into any of the foregoing.

 

“Equity-Linked Securities” means any Equity Securities of PubCo, the Company or
any of their Subsidiaries which are convertible into, or exchangeable or
exercisable for, any other Equity Securities of PubCo, the Company or any of
their Subsidiaries, including Class A Units and any Equity Securities issued by
PubCo, the Company or any of their Subsidiaries which are pledged to secure any
obligation of any holder to purchase from PubCo, the Company or any of their
Subsidiaries any Equity Securities of such entities.

 

“ERISA” means the Employee Retirement Security Act of 1974, as amended.

 

“Excess Tax Amount” is defined in Section 10.5(c).

 

“Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder, as the same may be amended from time to time
(or any corresponding provisions of succeeding law).

 

“Existing LLC Agreement” is defined in the recitals to this Agreement.

 



7

 

 

“Fair Market Value” means the fair market value of any property as determined in
Good Faith by the Managing Member after taking into account such factors as the
Managing Member shall deem appropriate.

 

“Federal Bankruptcy Code” means Title 11 of the United States Code, as amended
from time to time, and all rules and regulations promulgated thereunder.

 

“Fiscal Year” means the fiscal year of the Company, which shall end on December
31 of each calendar year unless, for U.S. federal income tax purposes, another
fiscal year is required. The Company shall have the same fiscal year for U.S.
federal income tax purposes and for accounting purposes.

 

“Fungible Class B Units” means, for any Member holding Class B Units, as of any
relevant date, a number of such Class B Units equal to the quotient, rounded
down to the nearest whole unit, of (a) such Member’s Class B Capital Account,
divided by (b) the Class A Per Unit Balance; provided that, solely in the case
of a conversion pursuant to Section 4.2(c) using the Adjusted Conversion Ratio,
the number of Fungible Class B Units for purposes of such conversion shall be
determined by further dividing the foregoing amount by the Adjusted Conversion
Ratio; provided further that, for the avoidance of doubt, the number of Fungible
Class B Units shall never exceed the total number of Class B Units held by such
Member.

 

“GAAP” means U.S. generally accepted accounting principles at the time.

 

“Good Faith” means a Person having acted in good faith and in a manner such
Person reasonably believed to be in or not opposed to the best interests of the
Company and the PubCo Holdings Group and, with respect to a criminal proceeding,
having had no reasonable cause to believe such Person’s conduct was unlawful.

 

“Governmental Entity” means any federal, national, supranational, state,
provincial, local, foreign or other government, governmental, stock exchange,
regulatory or administrative authority, agency or commission or any court,
tribunal or judicial or arbitral body.

 

“Gross Asset Value” means, with respect to any asset, the asset’s Adjusted Basis
for U.S. federal income tax purposes, except as follows:

 

(a)the initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross Fair Market Value of such asset as of the date of
such contribution;

 



8

 

 

(b)the Gross Asset Values of all Company assets shall be adjusted to equal their
respective gross Fair Market Values as of the following times: (i) the
acquisition of an interest (or additional interest) in the Company by any new or
existing Member in exchange for more than a de minimis Capital Contribution to
the Company or in exchange for the performance of more than a de minimis amount
of services to or for the benefit of the Company; (ii) the distribution by the
Company to a Member of more than a de minimis amount of Company assets as
consideration for an interest in the Company; (iii) the liquidation of the
Company within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(ii)(g)(1), (iv) the acquisition of an interest in the
Company by any new or existing Member upon the exercise of a Company Warrant or
other noncompensatory option in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(s) or in connection with a Redemption; or (v) any
other event to the extent determined by the Managing Member to be permitted and
necessary or appropriate to properly reflect Gross Asset Values in accordance
with the standards set forth in Treasury Regulations
Section 1.704-1(b)(2)(iv)(q); provided, however, that adjustments pursuant to
clauses (i), (ii) and (iv) above shall not be made if the Managing Member
reasonably determines that such adjustments are not necessary or appropriate to
reflect the relative economic interests of the Members in the Company. If any
Company Warrants or other noncompensatory options are outstanding upon the
occurrence of an event described in this paragraph (b)(i) through (b)(v), the
Company shall adjust the Gross Asset Values of its properties to properly
reflect any change in the Fair Market Value of such Company Warrants or other
noncompensatory options in accordance with Treasury Regulations
Sections 1.704-1(b)(2)(iv)(f)(1) and 1.704-1(b)(2)(iv)(h)(2);

 

(c)the Gross Asset Value of any Company asset distributed to any Member shall be
adjusted to equal the gross Fair Market Value of such asset on the date of such
distribution;

 

(d)the Gross Asset Values of Company assets shall be increased (or decreased) to
reflect any adjustments to the Adjusted Basis of such assets pursuant to Code
Section 734(b) (including any such adjustments pursuant to Treasury Regulation
Section 1.734-2(b)(1)), but only to the extent that such adjustments are taken
into account in determining Capital Accounts pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(m) and clause (f) in the definition of “Profits” or
“Losses” below or Section 5.2(h); provided, however, that the Gross Asset Value
of a Company asset shall not be adjusted pursuant to this subsection to the
extent the Managing Member determines in Good Faith that an adjustment pursuant
to clause (b) of this definition is necessary or appropriate in connection with
a transaction that would otherwise result in an adjustment pursuant to this
clause (d); and

 

(e)if the Gross Asset Value of a Company asset has been determined or adjusted
pursuant to clauses (a), (b) or (d) of this definition of Gross Asset Value,
such Gross Asset Value shall thereafter be adjusted by the Depreciation taken
into account with respect to such asset for purposes of computing Profits,
Losses and other items allocated pursuant to Article V.

 

“Indebtedness” means (a) all indebtedness for borrowed money (including
capitalized lease obligations, sale-leaseback transactions or other similar
transactions, however evidenced), (b) any other indebtedness that is evidenced
by a note, bond, debenture, draft or similar instrument, (c) notes payable and
(d) lines of credit and any other agreements relating to the borrowing of money
or extension of credit.

 

“Initial Business Combination” means the first transaction or series of
transactions (whether through a merger, equity exchange or purchase, asset
acquisition, reorganization or similar transaction) resulting in a business
combination involving PubCo, the Company and one or more operating businesses.

 



9

 

 

“Interest” means the entire interest of a Member in the Company, including the
Units and all of such Member’s rights, powers and privileges under this
Agreement and the Act.

 

“Investment Company Act” is defined in Section 8.1(b).

 

“IPO” is defined in the recitals to this Agreement.

 

“Law” means any federal, national, supranational, state, provincial, local or
similar statute, law, ordinance, regulation, rule, code, order, requirement or
rule of law (including common law).

 

“Legal Action” is defined in Section 12.8.

 

“Liability” means any liability or obligation, whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated and whether due or to become due, regardless of when asserted.

 

“Liquidating Event” is defined in Section 11.1.

 

“Managing Member” is defined in the recitals to this Agreement.

 

“Member” means any Person that executes this Agreement as a Member and any other
Person admitted to the Company as an additional or substituted Member, in each
case, that has not made a disposition of such Person’s entire Interest.

 

“Member Minimum Gain” has the meaning ascribed to “partner nonrecourse debt
minimum gain” set forth in Treasury Regulations Section 1.704-2(i). It is
further understood that the determination of Member Minimum Gain and the net
increase or decrease in Member Minimum Gain shall be made in the same manner as
required for such determination of Company Minimum Gain under Treasury
Regulations Sections 1.704-2(d) and 1.704-2(g)(3).

 

“Member Nonrecourse Debt” has the meaning of “partner nonrecourse debt” set
forth in Treasury Regulations Section 1.704-2(b)(4).

 

“Member Nonrecourse Deductions” has the meaning of “partner nonrecourse
deductions” set forth in Treasury Regulations Sections 1.704-2(i)(1) and
1.704-2(i)(2).

 

“National Securities Exchange” means an exchange registered with the Commission
under the Exchange Act.

 

“NCO Target Balance” means (a) with respect to a Class A Unit received upon the
exercise of a Company Warrant, the Class A Per Unit Balance and (b) with respect
to any interest in the Company received upon the exercise of any other
noncompensatory option, such other amount determined in the Managing Member’s
reasonable discretion that reflects the economic intent of such interest in the
Company.

 



10

 

 

“Non-Fungible Class B Units” means, for any holder of Class B Units as of any
relevant date, the number of any such Class B Units outstanding in excess of the
number of such Class B Units that are Fungible Class B Units.

 

“Nonrecourse Deductions” has the meaning assigned that term in Treasury
Regulations Section 1.704-2(b)(1).

 

“Nonrecourse Liability” is defined in Treasury Regulations
Section 1.704-2(b)(3).

 

“Officer” means each Person appointed as an officer of the Company pursuant to
and in accordance with the provisions of Section 7.2.

 

“Partnership Tax Audit Rules” means Sections 6221 through 6241 of the Code,
together with any final or temporary Treasury Regulations, Revenue Rulings and
case law interpreting Sections 6221 through 6241 of the Code (and any analogous
provision of state or local tax Law).

 

“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a person under
Section 13(d)(3) of the Exchange Act.

 

“Plan Asset Regulations” means the regulations issued by the U.S. Department of
Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the Code of
Federal Regulations, or any successor regulations as the same may be amended
from time to time.

 

“Proceeding” is defined in Section 7.4.

 

“Profits” or “Losses” means, for each Fiscal Year or other taxable period, an
amount equal to the Company’s taxable income or loss for such year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be separately stated pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments (without duplication):

 

(a)any income or gain of the Company that is exempt from U.S. federal income tax
or otherwise described in Section 705(a)(1)(B) of the Code and not otherwise
taken into account in computing Profits or Losses shall be added to such taxable
income or loss;

 

(b)any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account
in computing Profits or Losses, shall be subtracted from such taxable income or
loss;

 

(c)in the event the Gross Asset Value of any Company asset is adjusted pursuant
to clause (b) or (c) of the definition of Gross Asset Value above, the amount of
such adjustment shall be treated as an item of gain (if the adjustment increases
the Gross Asset Value of the Company asset) or an item of loss (if the
adjustment decreases the Gross Asset Value of the Company asset) from the
disposition of such asset and shall, except to the extent allocated pursuant to
Section 5.2, be taken into account for purposes of computing Profits or Losses;

 



11

 

 

(d)gain or loss resulting from any disposition of Company assets with respect to
which gain or loss is recognized for U.S. federal income tax purposes shall be
computed with reference to the Gross Asset Value of the asset disposed of,
notwithstanding that the adjusted tax basis of such asset differs from its Gross
Asset Value;

 

(e)in lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation;

 

(f)to the extent an adjustment to the adjusted tax basis of any asset pursuant
to Code Section 734(b) is required, pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Account balances as a result of a distribution other than in liquidation of a
Member’s interest in the Company, the amount of such adjustment shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or an
item of loss (if the adjustment decreases such basis) from the disposition of
such asset and shall be taken into account for purposes of computing Profits or
Losses; and

 

(g)any items of income, gain, loss or deduction that are specifically allocated
pursuant to the provisions of Section 5.2 shall not be taken into account in
computing Profits or Losses for any taxable year, but such items available to be
specially allocated pursuant to Section 5.2 will be determined by applying rules
analogous to those set forth in clauses (a) through (f) above.

 

“Property” means all real and personal property owned by the Company from time
to time, including both tangible and intangible property.

 

“PubCo” is defined in the recitals to this Agreement.

 

“PubCo Holdings Group” means PubCo and each other Subsidiary of PubCo (other
than the Company and its Subsidiaries).

 

“PubCo Shares” means all classes and series of common stock of PubCo, including
the Class A Shares and the Class B Shares.

 

“PubCo Tax-Related Liabilities” means any U.S. federal, state and local and
non-U.S. tax obligations (including any Company Level Taxes for which the PubCo
Holdings Group is liable hereunder) owed by the PubCo Holdings Group (other than
any franchise taxes and any obligations to remit any taxes withheld from
payments to third parties).

 

“Pubco Units” means the units, each consisting of one Class A Share and one-half
of one PubCo Warrant, issued in PubCo’s IPO.

 

“PubCo Warrants” means the warrants issued by PubCo and exercisable for Class A
Shares.

 



12

 

 

“Quarterly Redemption Date” means a date within each fiscal quarter specified by
PubCo from time to time, which will generally be set so that the corresponding
Redemption Notice Date falls within a window after PubCo’s earnings announcement
for the prior fiscal quarter or in connection with a Registered Offering.

 

“Reclassification Event” means any of the following: (a) any reclassification or
recapitalization of PubCo Shares (other than a change in par value, or from par
value to no par value, or from no par value to par value, or as a result of a
subdivision or combination or any transaction subject to Section 4.1(e)),
(b) any merger, consolidation or other combination involving PubCo, or (c) any
sale, conveyance, lease or other disposal of all or substantially all the
properties and assets of PubCo to any other Person, in each of clauses (a), (b)
or (c), as a result of which holders of PubCo Shares shall be entitled to
receive cash, securities or other property for their PubCo Shares.

 

“Redeeming Holder” is defined in Section 4.7(a).

 

“Redemption” means any redemption of Class A Units or Company Warrants pursuant
to Section 4.7.

 

“Redemption Contingency” is defined in Section 4.7(c)(iii).

 

“Redemption Date” means a Quarterly Redemption Date, a Special Redemption Date,
or a Block Redemption Date.

 

“Redemption Notice” is defined in Section 4.7(b).

 

“Redemption Notice Date” means, with respect to any Redemption Date, the date
that is 10 Business Days before such Redemption Date (or such other date
specified by PubCo that is not later than 10 Business Days before such
Redemption Date); provided that if such date falls on a weekend or holiday, the
Redemption Notice Date shall be on the preceding Business Day.

 

“Redemption Right” is defined in Section 4.7(a).

 

“Registered Offering” means any secondary securities offering (which may include
a “bought deal” or “overnight” offering), and any primary securities offering
for which piggyback rights are offered, pursuant to the Registration Rights
Agreement.

 

“Registration Rights Agreement” means the Registration Rights Agreement, by and
among PubCo and the Members, to be entered into concurrently with the closing of
the IPO.

 

“Regulatory Allocations” is defined in Section 5.2(i).

 

“Securities Act” means the Securities Act of 1933, and the rules and regulations
promulgated thereunder, as the same may be amended from time to time (or any
corresponding provisions of succeeding law).

 



13

 

 

“Special Redemption Date” means a date specified by PubCo in addition to or in
lieu of the Quarterly Redemption Date during the same fiscal quarter. PubCo must
specify a Special Redemption Date effective with any Registered Offering.

 

“Subsidiary” means, with respect to any specified Person, any other Person with
respect to which such specified Person (a) has, directly or indirectly, the
power, through the ownership of securities or otherwise, to elect a majority of
directors or similar managing body or (b) beneficially owns, directly or
indirectly, a majority of such Person’s Equity Securities.

 

“Tax Contribution Obligation” is defined in Section 10.5(c).

 

“Tax Offset” is defined in Section 10.5(c).

 

“Trading Day” means a day on which the New York Stock Exchange or such other
principal United States securities exchange on which the Class A Shares are
listed or admitted to trading is open for the transaction of business (unless
such trading shall have been suspended for the entire day).

 

“Transfer” means, when used as a noun, any voluntary or involuntary, direct or
indirect (whether through a change of control of the Transferor or any Person
that controls the Transferor, the issuance or transfer of Equity Securities of
the Transferor, by operation of law or otherwise), transfer, sale, pledge or
hypothecation or other disposition and, when used as a verb, voluntarily or
involuntarily, directly or indirectly (whether through a change of control of
the Transferor or any Person that controls the Transferor, the issuance or
transfer of Equity Securities of the Transferor or any Person that controls the
Transferor, by operation of law or otherwise), to transfer, sell, pledge or
hypothecate or otherwise dispose of. The terms “Transferee,” “Transferor,”
“Transferred” and other forms of the word “Transfer” shall have the correlative
meanings.

 

“Treasury Regulations” means pronouncements, as amended from time to time, or
their successor pronouncements, that clarify, interpret and apply the provisions
of the Code, and that are designated as “Treasury Regulations” by the United
States Department of the Treasury.

 

“Trust Account” means the trust account established for the benefit of the
public shareholders of PubCo and the holders (other than the PubCo Holdings
Group) of Class A Units of the Company pursuant to the Trust Agreement.

 

“Trust Agreement” means the Investment Management Trust Agreement, dated October
21, 2020, by and among Continental Stock Transfer & Trust Company, PubCo and the
Company.

 

“Uniform Commercial Code” means the Uniform Commercial Code or any successor
provision thereof as the same may from time to time be in effect in the State of
Delaware.

 

“Units” means the Class A Units and the Class B Units issued hereunder.

 

“Warrant Agreement” means the Warrant Agreement, dated as of October 21, 2020,
by and among PubCo, the Company, and a warrant agent, as may be amended from
time to time in accordance with its terms.

 



14

 

 

“Winding-Up Member” is defined in Section 11.3(a).

 

Section 1.2 Interpretive Provisions. For all purposes of this Agreement, except
as otherwise expressly provided or unless the context otherwise requires:

 

(a)the terms defined in Section 1.1 are applicable to the singular as well as
the plural forms of such terms;

 

(b)all accounting terms not otherwise defined herein have the meanings assigned
under GAAP;

 

(c)all references to currency, monetary values and dollars set forth herein
shall mean United States (U.S.) dollars and all payments hereunder shall be made
in United States dollars;

 

(d)when a reference is made in this Agreement to an Article, Section, Exhibit or
Schedule, such reference is to an Article or Section of, or an Exhibit or
Schedule to, this Agreement unless otherwise indicated;

 

(e)whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”;

 

(f)“or” is not exclusive;

 

(g)pronouns of either gender or neuter shall include, as appropriate, the other
pronoun forms; and

 

(h)the words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement.

 

Article II

ORGANIZATION OF THE LIMITED LIABILITY COMPANY

 

Section 2.1 Formation. The Company has been formed as a limited liability
company subject to the provisions of the Act upon the terms, provisions and
conditions set forth in this Agreement.

 

Section 2.2 Filing. The Company’s Certificate of Formation has been filed with
the Secretary of State of the State of Delaware in accordance with the Act. The
Members shall execute such further documents (including amendments to such
Certificate of Formation) and take such further action as is appropriate to
comply with the requirements of Law for the formation or operation of a limited
liability company in Delaware and in all states and counties where the Company
may conduct its business.

 



15

 

 

Section 2.3 Name. The name of the Company is “Rice Acquisition Holdings LLC” and
all business of the Company shall be conducted in such name or, in the
discretion of the Managing Member, under any other name.

 

Section 2.4 Registered Office; Registered Agent. The location of the registered
office of the Company in the State of Delaware is 1209 Orange Street,
Wilmington, New Castle County, Delaware 19801, or at such other place as the
Managing Member from time to time may select. The name and address for service
of process on the Company in the State of Delaware are The Corporation Trust
Company, 1209 Orange Street, Wilmington, New Castle County, Delaware 19801, or
such other qualified Person as the Managing Member may designate from time to
time and its business address.

 

Section 2.5 Principal Place of Business. The principal place of business of the
Company shall be located in such place as is determined by the Managing Member
from time to time.

 

Section 2.6 Purpose; Powers. The nature of the business or purposes to be
conducted or promoted by the Company is to engage in any lawful act or activity
for which limited liability companies may be formed under the Act. The Company
shall have the power and authority to take any and all actions and engage in any
and all activities necessary, appropriate, desirable, advisable, ancillary or
incidental to the accomplishment of the foregoing purpose.

 

Section 2.7 Term. The term of the Company commenced on the date of filing of the
Certificate of Formation of the Company with the office of the Secretary of
State of the State of Delaware in accordance with the Act and shall continue
indefinitely. The Company may be dissolved and its affairs wound up only in
accordance with Article XI.

 

Section 2.8 Intent. It is the intent of the Members that the Company be operated
in a manner consistent with its treatment as a “partnership” for U.S. federal
and state income tax purposes. It is also the intent of the Members that the
Company not be operated or treated as a “partnership” for purposes of
Section 303 of the Federal Bankruptcy Code. Neither the Company nor any Member
shall take any action inconsistent with the express intent of the parties hereto
as set forth in this Section 2.8.

 

Article III

[Reserved]

 

Article IV

OWNERSHIP AND CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS

 

Section 4.1 Authorized Units; General Provisions With Respect to Units.

 

(a)Subject to the provisions of this Agreement, the Company shall be authorized
to issue from time to time such number of Units and such other Equity Securities
as the Managing Member shall determine in accordance with Section 4.4. Each
authorized Unit may be issued pursuant to such agreements as the Managing Member
shall approve, including pursuant to options and warrants. The Company may
reissue any Units that have been repurchased or acquired by the Company.

 



16

 

 

(b)The Units shall be initially divided into two (2) classes of Units referred
to as “Class A Units” and “Class B Units.” The number and class of Units issued
to each Member shall be set forth opposite such Member’s name on Exhibit A. Each
outstanding Unit shall be identical except as otherwise provided hereunder.

 

(c)Initially, none of the Units will be represented by certificates. If the
Managing Member determines that it is in the interest of the Company to issue
certificates representing the Units, certificates will be issued and the Units
will be represented by those certificates, and this Agreement shall be amended
as necessary or desirable to reflect the issuance of certificated Units for
purposes of the Uniform Commercial Code. Nothing contained in this
Section 4.1(c) shall be deemed to authorize or permit any Member to Transfer its
Units except as otherwise permitted under this Agreement.

 

(d)The Members as of the date hereof are set forth on Exhibit B. The total
number of Units issued and outstanding and held by each Member as of the date
hereof is set forth in the books and records of the Company. The Company shall
update such books and records from time to time to reflect any Transfers of
Interests, the issuance of additional Units or Equity Securities and, subject to
Section 12.1(a), subdivisions or combinations of Units made in compliance with
Section 4.1(f), in each case, in accordance with the terms of this Agreement.

 

(e)If, at any time after the Effective Time, PubCo issues a Class A Share or any
other Equity Security of PubCo (other than Class B Shares), (i) one or more
member(s) of the PubCo Holdings Group shall concurrently contribute to the
Company the net proceeds (in cash or other property, as the case may be), if
any, received by PubCo for such Class A Share or other Equity Security and (ii)
the Company shall concurrently issue to such member(s) of the PubCo Holdings
Group, in accordance with the contributions made by each such member pursuant to
clause (i), one Class A Unit (if PubCo issues a Class A Share), or such other
Equity Security of the Company (if PubCo issues Equity Securities other than
Class A Shares) corresponding to the Equity Securities issued by PubCo, and with
substantially the same rights to dividends and distributions (including
distributions upon liquidation, but taking into account differences as a result
of any tax or other liabilities borne by PubCo) and other economic rights as
those of such Equity Securities of PubCo to be issued. Notwithstanding the
foregoing:

 

(i)If PubCo issues any Class A Shares in order to acquire or fund the
acquisition from a Member (other than any member of the PubCo Holdings Group) of
a number of Units (and Class B Shares) equal to the number of Class A Shares so
issued, then the Company shall not issue any new Units in connection therewith
and, where such Class A Shares have been issued for cash to fund such an
acquisition by any member of the PubCo Holdings Group pursuant to a Cash
Election, the PubCo Holdings Group shall not be required to transfer such net
proceeds to the Company, and such net proceeds shall instead be transferred by
such member of the PubCo Holdings Group to such Member as consideration for such
acquisition. For the avoidance of doubt, if PubCo issues any Class A Shares or
other Equity Security for cash to be used to fund the acquisition by any member
of the PubCo Holdings Group of any Person or the assets of any Person, then
PubCo shall not be required to transfer such cash proceeds to the Company but
instead such member of the PubCo Holdings Group shall be required to contribute
such Person or the assets and liabilities of such Person to the Company or any
of its Subsidiaries.

 



17

 

 

(ii)This Section 4.1(e) shall not apply to the issuance and distribution to
holders of PubCo Shares of rights to purchase Equity Securities of PubCo under a
“poison pill” or similar shareholders rights plan (and upon any redemption of
Class A Units for Class A Shares, such Class A Shares will be issued together
with a corresponding right under such plan), or to the issuance under PubCo’s
employee benefit plans of any warrants, options, other rights to acquire Equity
Securities of PubCo or rights or property that may be converted into or settled
in Equity Securities of PubCo, but shall in each of the foregoing cases apply to
the issuance of Equity Securities of PubCo in connection with the exercise or
settlement of such rights, warrants, options or other rights or property.

 

(iii)Except pursuant to Section 4.7, (x) the Company may not issue any
additional Units to any member of the PubCo Holdings Group unless substantially
simultaneously therewith a member of the PubCo Holdings Group issues or
transfers an equal number of newly-issued Class A Shares of PubCo to another
Person (other than another member of the PubCo Holdings Group), and (y) the
Company may not issue any other Equity Securities of the Company to any member
of the PubCo Holdings Group unless substantially simultaneously a member of the
PubCo Holdings Group issues or transfers, to another Person (other than another
member of the PubCo Holdings Group), an equal number of newly-issued shares of a
new class or series of Equity Securities of PubCo with substantially the same
rights to dividends and distributions (including distributions upon liquidation,
but taking into account differences as a result of any tax or other liabilities
borne by PubCo) and other economic rights as those of such Equity Securities of
the Company.

 

(iv)If at any time any member of the PubCo Holdings Group issues Debt Securities
(other than to another member of the PubCo Holdings Group), such member of the
PubCo Holdings Group shall transfer to the Company (in a manner to be determined
by the Managing Member in its reasonable discretion) the proceeds received by
such member of the PubCo Holdings Group in exchange for such Debt Securities in
a manner that directly or indirectly burdens the Company with the repayment of
the Debt Securities.

 

(v)In the event any Pubco Warrant or other Equity Security outstanding at PubCo
is exercised or otherwise converted and, as a result, any Class A Shares or
other Equity Securities of PubCo are issued, (a) the corresponding Company
Warrant or other Equity Security outstanding at the Company shall be similarly
exercised or otherwise converted, as applicable, and an equivalent number of
Class A Units or other Equity Securities of the Company shall be issued to the
PubCo Holdings Group as contemplated by the first sentence of this
Section 4.1(e), and (b) the PubCo Holdings Group shall concurrently contribute
to the Company the net proceeds received by the PubCo Holdings Group from any
such exercise.

 



18

 

 

(vi)No member of the PubCo Holdings Group may redeem, repurchase or otherwise
acquire (other than from another member of the PubCo Holdings Group) (a) any
Class A Shares (including upon forfeiture of any unvested Class A Shares) unless
substantially simultaneously the Company redeems, repurchases or otherwise
acquires from the PubCo Holdings Group an equal number of Class A Units for the
same price per security or (b) any other Equity Securities of PubCo (other than
Class B Shares), unless substantially simultaneously the Company redeems,
repurchases or otherwise acquires from the PubCo Holdings Group an equal number
of Equity Securities of the Company of a corresponding class or series with
substantially the same rights to dividends and distributions (including
distributions upon liquidation, but taking into account differences as a result
of any tax or other liabilities borne by PubCo) and other economic rights as
those of such Equity Securities of PubCo for the same price per security. The
Company may not redeem, repurchase or otherwise acquire (x) except pursuant to
Section 4.7, any Class A Units from the PubCo Holdings Group unless
substantially simultaneously the PubCo Holdings Group redeems, repurchases or
otherwise acquires an equal number of Class A Shares for the same price per
security from holders thereof, or (y) any other Equity Securities of the Company
from the PubCo Holdings Group unless substantially simultaneously the PubCo
Holdings Group redeems, repurchases or otherwise acquires for the same price per
security an equal number of Equity Securities of PubCo of a corresponding class
or series with substantially the same rights to dividends and distributions
(including distribution upon liquidation, but taking into account differences as
a result of any tax or other liabilities borne by PubCo) and other economic
rights as those of such Equity Securities of PubCo. Notwithstanding the
foregoing, to the extent that any consideration payable by the PubCo Holdings
Group in connection with the redemption or repurchase of any Class A Shares or
other Equity Securities of the PubCo Holdings Group consists (in whole or in
part) of Class A Shares or such other Equity Securities (including, for the
avoidance of doubt, in connection with the cashless exercise of an option or
warrant), then the redemption or repurchase of the corresponding Class A Units
or other Equity Securities of the Company shall be effectuated in an equivalent
manner.

 



19

 

 

(f)The Company shall not in any manner effect any subdivision (by any equity
split, equity distribution, reclassification, recapitalization or otherwise) or
combination (by reverse equity split, reclassification, recapitalization or
otherwise) of the outstanding Units unless accompanied by an identical
subdivision or combination, as applicable, of the outstanding PubCo Shares, with
corresponding changes made with respect to any other exchangeable or convertible
securities. Unless in connection with any action taken pursuant to Section
4.1(h), PubCo shall not in any manner effect any subdivision (by any equity
split, equity distribution, reclassification, recapitalization or otherwise) or
combination (by reverse equity split, reclassification, recapitalization or
otherwise) of the outstanding PubCo Shares unless accompanied by an identical
subdivision or combination, as applicable, of the outstanding Units, with
corresponding changes made with respect to any other exchangeable or convertible
securities.

 

(g)Notwithstanding any other provision of this Agreement (including
Section 4.1(e)), the Company may redeem Class A Units from the PubCo Holdings
Group for cash to fund any acquisition by the PubCo Holdings Group of another
Person, provided that promptly after such redemption and acquisition the PubCo
Holdings Group contributes or causes to be contributed, directly or indirectly,
such Person or the assets and liabilities of such Person to the Company or any
of its Subsidiaries in exchange for a number of Class A Units equal to the
number of Class A Units so redeemed.

 

(h)Notwithstanding any other provision of this Agreement (including
Section 4.1(e)), if the PubCo Holdings Group acquires or holds any material
amount of cash in excess of any monetary obligations it reasonably anticipates
(including as a result of the receipt of distributions pursuant to Section 6.2
for any period in excess of the PubCo Tax-Related Liabilities for such period),
PubCo may, in its sole discretion, use such excess cash amount in such manner,
and make such adjustments to or take such other actions with respect to the
capitalization of PubCo and the Company, as PubCo (including in its capacity as
the Managing Member) in Good Faith determines to be fair and reasonable to the
holders of PubCo Shares and to the Members and to preserve the intended economic
effect of this Section 4.1, Section 4.7 and the other provisions hereof.

 

Section 4.2 Class B Units.

 

(a)Profits Interest Treatment. It is intended that (and all provisions of this
Agreement shall be interpreted consistent with the intent that) for U.S. federal
(and conforming state and local) income tax purposes: (i) the Class B Units (and
any Class A Units into which such Class B Units convert pursuant to Section
4.2(c)) constitute “profits interests” issued to the holders thereof for the
provision of services to or for the benefit of the Company in their capacity as
partners of the Company within the meaning of IRS Revenue Procedure 93-27; (ii)
consistent with IRS Revenue Procedure 2001-43, the Company and holders of any
Class B Units will treat such holders as the owners of a partnership interest in
the Company from the date of the grant of the Class B Units (including that such
holders will take into account their distributive share of Company income, gain,
loss, deduction, and credit associated with such Class B Units and that neither
the Company nor any Member will deduct any amount as wages, compensation or
otherwise for the fair market value of any Class B Unit at the time of grant of
such Class B Unit or upon such Class B Unit becoming substantially vested); and
(iii) the Class B Units have an initial capital account of zero dollars. Each
Member who acquires Class B Units that are subject to a “substantial risk of
forfeiture” within the meaning of Section 83 of the Code shall make a timely
election under Code Section 83(b) with respect to such Class B Units.

 



20

 

 

(b)Anti-Dilution.

 

(i)In the event that Class A Shares or Equity-Linked Securities are issued or
deemed issued in connection with the closing of the Initial Business Combination
(other than any such Class A Shares or Equity Linked Securities that are
excluded from clause (a)(i) of the definition of “Adjusted Conversion Ratio”):

 

(A)the number of Class A Units received by each holder of Fungible Class B Units
upon their conversion into Class A Units in connection with the Initial Business
Combination pursuant to Section 4.2(c) shall equal the product of (x) the number
of such Fungible Class B Units to be so converted multiplied by (y) the Adjusted
Conversion Ratio; and

 

(B)to the extent any Class B Units remain outstanding following such conversion,
the Company shall divide such remaining outstanding Class B Units such that each
holder of Class B Units holds, after such division, a number of Class B Units
equal to the product of (x) the number of Class B Units held by such holder
immediately prior to such division multiplied by (y) the Adjusted Conversion
Ratio.

 

(ii)Notwithstanding anything to the contrary contained herein, the provisions of
Section 4.2(b) may be waived in whole or in part as to any particular issuance
or deemed issuance of additional Class A Shares or Equity-Linked Securities by
the written consent or agreement of holders of a majority of the Class B Units
then outstanding.

 

(iii)The Adjusted Conversion Ratio shall also be adjusted to account for any
subdivision (by stock split, subdivision, exchange, stock dividend,
reclassification, recapitalization or otherwise) or combination (by reverse
stock split, exchange, reclassification, recapitalization or otherwise) or
similar reclassification or recapitalization of the outstanding Class A Units or
Class A Shares into a greater or lesser number of shares occurring after the
date hereof without a proportionate and corresponding subdivision, combination
or similar reclassification or recapitalization of the outstanding Class B
Units.

 



21

 

 

(iv)The Members and the Company agree to treat any division of Class B Units as
disregarded for U.S. federal (and applicable state and local) income tax
purposes.

 

(c)Conversion into Class A Units.

 

(i)On each Class B Automatic Conversion Date, any Fungible Class B Units shall
be converted into an equal number of Class A Units, subject to adjustment as
provided in Section 4.2(b)(i)(A).

 

(ii)After an Initial Business Combination, each Member holding Class B Units
shall be entitled to cause the Company to convert all or a portion of such
Member’s Class B Units into an equal number of Class A Units (the “Class B
Conversion Right”), subject to the provisions of this Section 4.2(c)(ii). Upon
the exercise by any Member of the Class B Conversion Right, all Fungible Class B
Units held by all Members shall be so converted. A Member may exercise the Class
B Conversion right to the extent that (A) such conversion is in connection with
a valid exercise of a Redemption Right and (B) on or prior to the relevant
Redemption Date, the Class B Units to be converted are Fungible Class B Units
(taking into account, for such purpose, any allocations that may be made with
respect to such Member pursuant to Section 5.2(l)). In order to exercise its
Class B Conversion Right, a Member shall provide written notice to the Company
and PubCo, in a reasonable form as the Company may provide from time to time, as
a part of such Member’s Redemption Notice for the Class A Units received upon
the conversion of such Class B Units. Upon the request of such Member, the
Company will use commercially reasonable efforts to provide an estimate of the
amount of any allocations that the Company expects may be made with respect to
such Member pursuant to Section 5.2(l) as a result of the exercise of the Class
B Conversion Right. A Redemption Notice for a number of Class A Units in excess
of the number of Class A Units then held by a Member shall be deemed to be an
exercise of the Class B Conversion Right to the extent of such excess number of
units. In addition to the terms and requirements set forth in Section 4.7, such
Redemption Notice will, with respect to such Class B Units, be contingent on the
Managing Member’s determination that such Class B Units meet the requirements of
this Section 4.2(c)(ii).

 

(iii)Any conversion of Class B Units pursuant to this Section 4.2(c) shall occur
automatically after the close of business on the applicable Class B Conversion
Date, as of which time the Member holding any converted Class B Units shall be
credited on the books and records of the Company with the issuance as of the
opening of business on the next day of the number of Class A Units issuable upon
such conversion.

 



22

 

 

(iv)The Members and the Company agree to treat the conversion of Class B Units
into Class A Units (for the avoidance of doubt, not including any allocations
that may be made pursuant to Section 5.2(l)) as disregarded for U.S. federal
(and applicable state and local) income tax purposes.

 

Section 4.3 Voting Rights. No Member has any voting right except with respect to
those matters specifically reserved for a Member vote under the Act and for
matters expressly requiring the approval of Members under this Agreement. Except
as otherwise required by the Act, each Unit will entitle the holder thereof to
one vote on all matters to be voted on by the Members. Except as otherwise
expressly provided in this Agreement, the holders of Units having voting rights
will vote together as a single class on all matters to be approved by the
Members.

 

Section 4.4 Capital Contributions; Unit Ownership.

 

(a)Capital Contributions. Except as otherwise set forth in Section 4.1(e) with
respect to the obligations of the PubCo Holdings Group, no Member shall be
required to make additional Capital Contributions.

 

(b)Issuance of Additional Units or Interests. Except as otherwise expressly
provided in this Agreement, the Managing Member shall have the right to
authorize and cause the Company to issue on such terms (including price) as may
be determined by the Managing Member, subject to the limitations of Section 4.1,
(i) additional Units or other Equity Securities in the Company (including
creating preferred interests or other classes or series of interests having such
rights, preferences and privileges as determined by the Managing Member, which
rights, preferences and privileges may be senior to the Units), and
(ii) obligations, evidences of Indebtedness or other securities or interests
convertible or exchangeable for Units or other Equity Securities in the Company;
provided that, at any time following the date hereof, in each case the Company
shall not issue Equity Securities in the Company to any Person unless such
Person shall have executed a counterpart to this Agreement and all other
documents, agreements or instruments deemed necessary or desirable in the
discretion of the Managing Member. Upon such issuance and execution, such Person
shall be admitted as a Member of the Company. In that event, the Managing Member
shall update the Company’s books and records to reflect such additional
issuances. Subject to Section 12.1, the Managing Member is hereby authorized to
amend this Agreement to set forth the designations, preferences, rights, powers
and duties of such additional Units or other Equity Securities in the Company,
or such other amendments that the Managing Member determines to be otherwise
necessary or appropriate in connection with the creation, authorization or
issuance of any class or series of Units or other Equity Securities in the
Company pursuant to this Section 4.4(b); provided that, notwithstanding the
foregoing, the Managing Member shall have the right to amend this Agreement as
set forth in this sentence without the approval of any other Person (including
any Member) and notwithstanding any other provision of this Agreement (other
than Section 12.1(ii), (iii) or (iv)) if such amendment is necessary, and then
only to the extent necessary, in order to consummate any offering of PubCo
Shares or other Equity Securities of PubCo provided that the designations,
preferences, rights, powers and duties of any such additional Units or other
Equity Securities of the Company as set forth in such amendment are
substantially similar to those applicable to such PubCo Shares or other Equity
Securities of PubCo.

 



23

 

 

Section 4.5 Capital Accounts.

 

(a)A Capital Account shall be maintained for each Member in accordance with the
provisions of Treasury Regulations Section 1.704-1(b)(2)(iv) and, to the extent
consistent with such regulations, the other provisions of this Agreement. Each
Member’s Capital Account shall be (a) increased by (i) allocations to such
Member of Profits pursuant to Section 5.1 and any other items of income or gain
allocated to such Member pursuant to Section 5.2, (ii) the amount of cash or the
initial Gross Asset Value of any asset (net of any Liabilities assumed by the
Company and any Liabilities to which the asset is subject) contributed to the
Company by such Member, and (iii) any other increases allowed or required by
Treasury Regulations Section 1.704-1(b)(2)(iv), and (b) decreased by
(i) allocations to such Member of Losses pursuant to Section 5.1 and any other
items of deduction or loss allocated to such Member pursuant to the provisions
of Section 5.2, (ii) the amount of any cash or the Gross Asset Value of any
asset (net of any Liabilities assumed by the Member and any Liabilities to which
the asset is subject) distributed to such Member, and (iii) any other decreases
allowed or required by Treasury Regulations Section 1.704-1(b)(2)(iv).

 

(b)A Member that has more than one class or series of Units shall have a single
Capital Account that reflects all such Units; provided, however, that the
Capital Accounts shall be maintained in such manner as will facilitate a
determination of the portion of each Capital Account attributable to each class
or series of Units, including for purposes of determining any Member’s Class B
Capital Account and the Class A Per Unit Balance.

 

(c)In the event of a Transfer of Units made in accordance with this Agreement
(including a deemed Transfer for U.S. federal income tax purposes as described
in Section 4.7(e)(iv)) the Capital Account of the Transferor that is
attributable to the Transferred Units shall carry over to the Transferee Member
in accordance with the provisions of Treasury Regulations
Section 1.704-1(b)(2)(iv)(l).

 

Section 4.6 Other Matters.

 

(a)No Member shall demand or receive a return on or of its Capital Contributions
or withdraw from the Company without the consent of the Managing Member. Under
circumstances requiring a return of any Capital Contributions, no Member has the
right to receive property other than cash.

 

(b)No Member shall receive any interest, salary, compensation, draw or
reimbursement with respect to its Capital Contributions or its Capital Account,
or for services rendered or expenses incurred on behalf of the Company or
otherwise in its capacity as a Member, except as otherwise provided in
Section 7.9 or as otherwise contemplated by this Agreement.

 



24

 

 

(c)The Liability of each Member shall be limited as set forth in the Act and
other applicable Law and, except as expressly set forth in this Agreement or
required by Law, no Member (or any of its Affiliates) shall be personally
liable, whether to the Company, any of the other Members, the creditors of the
Company or any other third party, for any debt or Liability of the Company,
whether arising in contract, tort or otherwise, solely by reason of being a
Member of the Company.

 

(d)Except as otherwise required by the Act, a Member shall not be required to
restore a deficit balance in such Member’s Capital Account, to lend any funds to
the Company or, except as otherwise set forth herein, to make any additional
contributions or payments to the Company.

 

(e)The Company shall not be obligated to repay any Capital Contributions of any
Member.

 

Section 4.7 Redemption of Class A Units and Company Warrants.

 

(a)Redemptions Generally. Each Member and each Company Warrantholder, other than
the PubCo Holdings Group (a “Redeeming Holder”) shall be entitled to cause the
Company to redeem all or a portion of (i) such Member’s Class A Units in
exchange for an equal number of Class A Shares or (ii) such Company
Warrantholder’s Company Warrants in exchange for an equal number of PubCo
Warrants, or in each case, at the Company’s election under certain
circumstances, cash in accordance with Section 4.7(e)(ii) (referred to herein as
the “Redemption Right”), upon the terms and subject to the conditions set forth
in this Section 4.7 and subject to PubCo’s (or such designated member(s) of the
PubCo Holdings Group’s) Call Right as set forth in Section 4.7(f). Upon the
Redemption of any Class A Units, an equal number of Class B Shares held by the
Redeeming Holder shall be cancelled.

 

(b)Permitted Redemptions; Limitations.

 

(i)Quarterly and Special Redemptions. Each Redeeming Holder may effect
Redemptions on each Quarterly Redemption Date and/or any Special Redemption Date
designated by the Managing Member; provided that, with respect to a Redemption
of Class A Units, absent the prior written consent of the Managing Member to the
contrary, on each Quarterly Redemption Date or Special Redemption Date, a
Redeeming Holder shall only be permitted to redeem less than all of its Class A
Units if (A) after such Redemption it would continue to hold at least 50,000
Units and (B) it redeems not less than 50,000 Class A Units in such Redemption.

 

(ii)Block Redemptions. Each Redeeming Holder may effect Redemptions on any date
designated by such Redeeming Holder in a timely Redemption Notice (a “Block
Redemption Date”); provided that, with respect to a Redemption of Class A Units,
absent the prior written consent of the Managing Member to the contrary, on each
Block Redemption Date a Redeeming Holder shall not be permitted to redeem less
than 500,000 Class A Units.

 



25

 

 

(iii)Additional Limitations. Each Member’s and Company Warrantholder’s
Redemption Right shall be subject to the following additional limitations and
qualifications:

 

(A)Any Redemption of Class A Units or Company Warrants issued after the date
hereof (other than in connection with any recapitalization), including such
Class A Units issued to Members as of the date hereof, may be limited in
accordance with the terms of any agreements or instruments entered into in
connection with such issuance, as deemed necessary or desirable in the
discretion of the Managing Member.

 

(B)The Managing Member may impose additional limitations and restrictions on
Redemptions (including limiting Redemptions or creating priority procedures for
Redemptions), to the extent it determines, in Good Faith, such limitations and
restrictions to be necessary or appropriate to avoid undue risk that the Company
may be classified as a “publicly traded partnership” within the meaning of
Section 7704 of the Code. Furthermore, the Managing Member may require any
Member or Company Warrantholder to redeem all of their Class A Units and/or
Company Warrants to the extent it determines, in Good Faith, that such
Redemption is necessary or appropriate to avoid undue risk that the Company may
be classified as a “publicly traded partnership” within the meaning of
Section 7704 of the Code. Upon delivery of any notice by the Managing Member to
such Member or Company Warrantholder requiring such Redemption, such Member or
Company Warrantholder shall exchange, subject to exercise by PubCo (or such
designated member(s) of the PubCo Holdings Group) of the Call Right pursuant to
Section 4.7(f), all of their Class A Units and/or Company Warrants effective as
of the date specified in such notice (and such date shall be deemed to be a
Redemption Date for purposes of this Agreement) in accordance with this
Section 4.7 and otherwise in accordance with the requirements set forth in such
notice.

 



26

 

 

(c)Notice Requirements for Redeeming Holders. In order to exercise its
Redemption Right, each Redeeming Holder shall provide written notice in a
reasonable form as the Company may provide from time to time (the “Redemption
Notice”) to the Company and PubCo, on or before the applicable Redemption Notice
Date, stating:

 

(i)the number of Class A Units (which may include Class A Units to be received
upon the Redeeming Holder’s simultaneous exercise of its Class B Conversion
Right or upon the Redeeming Holder’s exercise of its Company Warrants) and/or
Company Warrants that the Redeeming Holder elects to have the Company redeem in
accordance with Section 4.7(b)(i) or (b)(ii);

 

(ii)if the Class A Shares or PubCo Warrants to be received are to be issued
other than in the name of the Redeeming Holder, the name(s) of the Person(s) in
whose name or on whose order the Class A Shares or PubCo Warrants are to be
issued;

 

(iii)whether the Redemption is to be contingent (including as to timing) upon
the closing of a Registered Offering of the Class A Shares or PubCo Warrants for
which the Class A Units or Company Warrants will be redeemed or the closing of
an announced merger, consolidation or other transaction or event to which PubCo
is a party in which the Class A Shares or PubCo Warrants would be exchanged or
converted or become exchangeable for or convertible into cash or other
securities or property (such contingency, a “Redemption Contingency”);

 

(iv)pursuant to which section of this Agreement the Redemption Right is being
exercised; and

 

(v)in the case of a Block Redemption, the intended Block Redemption Date.

 

Notwithstanding the foregoing, any notice by any Member pursuant to the
Registration Rights Agreement to demand or participate in any Registered
Offering shall be deemed to constitute a Redemption Notice for the related
Special Redemption Date.

 

(d)Revocation; Redemption Contingencies. A Redeeming Holder may not revoke or
rescind a Redemption Notice after the applicable Redemption Notice Date. Any
Redemption Notice delivered for a Redemption on a Quarterly Redemption Date may
not be contingent. Any Redemption Notice delivered for a Redemption on a Special
Redemption Date or Block Redemption Date may be subject to a Redemption
Contingency.

 

(e)Procedure; Cash Election.

 

(i)On any Redemption Date for which any Redeeming Holder has delivered a
Redemption Notice with respect to Class A Units or Company Warrants, unless the
Company elects to pay cash in accordance with Section 4.7(e)(ii) or a member of
the PubCo Holdings Group exercises its Call Right pursuant to Section 4.7(f), on
such Redemption Date: (x) such number of Class A Units shall be redeemed for an
equal number of Class A Shares and an equal number of Class B Shares shall be
surrendered by such Redeeming Holder and cancelled and (y) such number of
Company Warrants shall be redeemed for an equal number of PubCo Warrants.

 



27

 

 

(ii)The Company shall be entitled to elect to settle any Redemption by
delivering to the Redeeming Holder, in lieu of the applicable number of Class A
Shares or PubCo Warrants that would be received in such Redemption, an amount of
cash equal to the Cash Election Amount for such Redemption.

 

(iii)Unless a member of the PubCo Holdings Group has elected its Call Right
pursuant to Section 4.7(f) with respect to any Redemption, on the relevant
Redemption Date and immediately prior to such Redemption, (i) PubCo (or such
other member(s) of the PubCo Holdings Group) shall contribute to the Company the
consideration the Redeeming Holder is entitled to receive under
Section 4.7(e)(i) (including in the event the Company exercises its right to
deliver the Cash Election Amount pursuant to Section 4.7(e)(ii)) and the Company
shall issue to PubCo (or such other member(s) of the PubCo Holdings Group) a
number of Class A Units or Company Warrants, as applicable, or, pursuant to
Section 4.1(e), other Equity Securities of the Company as consideration for such
contribution, (ii) the Company shall (A) cancel the redeemed Class A Units or
Company Warrants, as applicable, and (B) transfer to the Redeeming Holder the
consideration the Redeeming Holder is entitled to receive under
Section 4.7(e)(i) (including in the event the Company exercises its right to
deliver the Cash Election Amount pursuant to Section 4.7(e)(ii)), and (iii)
PubCo shall cancel the surrendered Class B Shares, as applicable.
Notwithstanding any other provisions of this Agreement to the contrary, in the
event that the Company makes a Cash Election that is funded with proceeds from a
primary offering of PubCo Equity Securities, the PubCo Holdings Group shall only
be obligated to contribute to the Company an amount in cash equal to the net
proceeds (after deduction of any underwriters’ discounts or commissions and
brokers’ fees or commissions (including, for the avoidance of doubt, any
deferred discounts or commissions and brokers’ fees or commissions payable in
connection with or as a result of such Registered Offering)) (such difference,
the “Discount”) from the sale by PubCo of a number of Class A Shares or PubCo
Warrants, as applicable, equal to the number of Class A Units or Company
Warrants, as applicable, to be redeemed with such cash or from the sale of other
PubCo Equity Securities used to fund the Cash Election Amount; provided that
PubCo’s Capital Account (or the Capital Account(s) of the other member(s) of the
PubCo Holdings Group, as applicable) shall be increased by the amount of such
Discount in accordance with Section 7.9; provided further, that the contribution
of such net proceeds shall in no event affect the Redeeming Holder’s right to
receive the Cash Election Amount.

 

(iv)Each Redemption shall be deemed to have been effected on the applicable
Redemption Date. Any Redeeming Holder redeeming Class A Units or Company
Warrants in accordance with this Agreement may request that the Class A Shares
or PubCo Warrants, as applicable, to be issued upon such Redemption be issued in
a name other than such Redeeming Holder. Any Person or Persons in whose name or
names any Class A Shares or PubCo Warrants, as applicable, are issuable on any
Redemption Date shall be deemed to have become, on such Redemption Date, the
holder or holders of record of such shares or warrants.

 



28

 

 

(v)PubCo shall at all times keep available, solely for the purpose of issuance
upon a Redemption, out of its authorized but unissued Class A Shares, such
number of Class A Shares that shall be issuable upon the Redemption of all
outstanding Class A Units (other than those Class A Units held by any member of
the PubCo Holdings Group); provided, that nothing contained herein shall be
construed to preclude PubCo from satisfying its obligations with respect to a
Redemption by delivery of cash pursuant to a Cash Election or Class A Shares
that are held in the treasury of PubCo. PubCo covenants that all Class A Shares
that shall be issued upon a Redemption shall, upon issuance thereof, be validly
issued, fully paid and non-assessable. In addition, for so long as the Class A
Shares are listed on a National Securities Exchange, PubCo shall use its
reasonable best efforts to cause all Class A Shares issued upon a Redemption to
be listed on such National Securities Exchange at the time of such issuance.

 

(f)Call Right. Notwithstanding anything to the contrary in this Section 4.7, a
Redeeming Holder shall be deemed to have offered to sell its Class A Units
and/or Company Warrants as described in any Redemption Notice to each member of
the PubCo Holdings Group, and PubCo (or such other member(s) of the PubCo
Holdings Group designated by PubCo) may, in its sole discretion, in accordance
with this Section 4.7(f), elect to purchase directly and acquire such Class A
Units and/or Company Warrants on the Redemption Date by paying to the Redeeming
Holder that number of Class A Shares or PubCo Warrants, as applicable, the
Redeeming Holder would otherwise receive pursuant to Section 4.7(e) or, if PubCo
(or such designated member(s) of the PubCo Holdings Group ) makes a Cash
Election, the Cash Election Amount for such Class A Shares or PubCo Warrants
(the “Call Right”), whereupon PubCo (or such designated member(s) of the PubCo
Holdings Group) shall acquire the Class A Units and/or Company Warrants offered
for redemption by the Redeeming Holder and shall become the owner thereof.

 

(g)Tax Matters.

 

(i)For U.S. federal income (and applicable state and local) tax purposes, each
of the Redeeming Holder, the Company and PubCo (and any other member of the
PubCo Holding Group), as the case may be, agree to treat each Redemption and, in
the event PubCo (or another member of the PubCo Holdings Group) exercises its
Call Right, each transaction between the Redeeming Holder and PubCo (or such
other member of the PubCo Holdings Group), as a sale of such Redeeming Holder’s
Class A Units (together with the same number Class B Shares) or Company
Warrants, as applicable, to PubCo (or such other member of the PubCo Holdings
Group) in exchange for Class A Shares, PubCo Warrants or cash, as applicable.

 



29

 

 

(ii)The issuance of Class A Shares or PubCo Warrants upon a Redemption shall be
made without charge to the Redeeming Holder for any stamp or other similar tax
in respect of such issuance, except that if any such Class A Shares or PubCo
Warrants are to be issued in a name other than that of the Redeeming Holder,
then the Person or Persons in whose names such shares are to be issued shall pay
to PubCo the amount of any tax payable in respect of any Transfer involved in
such issuance or establish to the satisfaction of PubCo that such tax has been
paid or is not payable.

 

(iii)Each of the Company and PubCo shall be entitled to deduct and withhold from
any consideration payable or otherwise deliverable upon a Redemption (and the
Redeeming Holder agrees to indemnify the Company and PubCo with respect to) such
amounts as may be required to be deducted or withheld therefrom under the Code
or any provision of applicable Law, and to the extent deduction and withholding
is required, such deduction and withholding may be taken in Class A Shares or
PubCo Warrants. Prior to making such deduction or withholding, the Company shall
use commercially reasonable efforts to give written notice to the Redeeming
Holder and reasonably cooperate with such Redeeming Holder to reduce or avoid
any such withholding. To the extent such amounts are so deducted or withheld and
paid over to the relevant governmental authority, such amounts shall be treated
for all purposes under this Agreement as having been paid to the Redeeming
Holder, and, if withholding is taken in Class A Shares or PubCo Warrants, the
relevant withholding party shall be treated as having sold such Class A Shares
or PubCo Warrants, as applicable, on behalf of such Redeeming Holder for an
amount of cash equal to the Fair Market Value thereof at the time of such deemed
sale and paid such cash proceeds to the appropriate governmental authority.

 

(h)If (i) there is any reclassification, reorganization, recapitalization or
other similar transaction pursuant to which the Class A Shares or PubCo Warrants
are converted or changed into another security, securities or other property
(other than as a result of a subdivision or combination or any transaction
subject to Section 4.1(f)), or (ii) except in connection with actions taken with
respect to the capitalization of PubCo or the Company pursuant to
Section 4.1(h), PubCo, by dividend or otherwise, distributes to all holders of
the Class A Shares or PubCo Warrants evidences of its indebtedness or assets,
including securities (including Class A Shares and any rights, options or
warrants to all holders of the Class A Shares to subscribe for or to purchase or
to otherwise acquire Class A Shares, or other securities or rights convertible
into, redeemable for or exercisable for Class A Shares) but excluding (A) any
cash dividend or distribution, (B) any such distribution of indebtedness or
assets received by PubCo, in either case (A) or (B) received by PubCo from the
Company in respect of the Class A Units or Company Warrants, and (C) any
exercise or redemption of PubCo Warrants pursuant to the terms of the Warrant
Agreement, then upon any subsequent Redemption, in addition to the Class A
Shares, PubCo Warrants or the Cash Election Amount, as applicable, each
Redeeming Holder shall be entitled to receive the amount of such security,
securities or other property that such Redeeming Holder would have received if
such Redemption had occurred immediately prior to the effective date of such
reclassification, reorganization, recapitalization, other similar transaction,
dividend or other distribution, taking into account any adjustment as a result
of any subdivision (by any split, distribution or dividend, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse split,
reclassification, recapitalization or otherwise) of such security, securities or
other property that occurs after the effective time of such reclassification,
reorganization, recapitalization or other similar transaction. For the avoidance
of doubt, if there is any reclassification, reorganization, recapitalization or
other similar transaction in which the Class A Shares or PubCo Warrants are
converted or changed into another security, securities or other property, or any
dividend or distribution (other than an excluded dividend or distribution, as
described above in clauses (A), (B) or (C)), this Section 4.7 shall continue to
be applicable, mutatis mutandis, with respect to such security or other
property.

 



30

 

 

(i)Automatic Redemption of Designated Holders.  Immediately prior to an Initial
Business Combination (or, in the case of a proposed business combination
involving U.S. real property interests, immediately prior to signing any
definitive agreement in respect of such a business combination), all Units and
Company Warrants (solely to the extent not terminated or to be terminated with
respect to such Designated Holder in connection with the Initial Business
Combination pursuant to Section 2.6.2 of the Warrant Agreement) held by any
Designated Holders shall automatically (i) in the case of any Class B Units, be
converted into Class A Units in accordance with the provisions of Section 4.2(c)
and (ii) following any such conversion, be redeemed for Class A Shares (together
with the cancellation of a corresponding number of Class B Shares) or PubCo
Warrants, as applicable, in accordance with this Section 4.7 (such conversion
and Redemption, a “Designated Holder Redemption”). The Company shall deliver
written notice to any such Designated Holder of an intended Designated Holder
Redemption pursuant to this Section 4.7(i) (a “Designated Holder Redemption
Notice”) as soon as reasonably practicable following the date upon which such
Designated Holder Redemption is effected (such date, the “Designated Holder
Redemption Date”), indicating in such notice the number of Class A Shares and/or
PubCo Warrants issued to such Designated Holder in the Designated Holder
Redemption; provided, however, that such Designated Holder Redemption Notice
shall only be provided to a Designated Holder after the Managing Member
determines in its sole discretion that providing such notice would not impart
material non-public information with respect to PubCo to the Designated Holder.
From and after the Designated Holder Redemption Date, (x) the Units, Class B
Shares and/or Company Warrants subject to such Designated Holder Redemption
shall be deemed to be transferred to PubCo on the Designated Holder Redemption
Date and (y) such Designated Holder shall cease to have any rights with respect
to the Units, Class B Shares and/or Company Warrants subject to such Designated
Holder Redemption (other than the right to receive Class A Shares or PubCo
Warrants, as applicable, pursuant to such Designated Holder Redemption). The
Designated Holders shall take all actions reasonably requested by the Managing
Member to effect such Designated Holder Redemption, including taking any action
and delivering any document required to effect a Designated Holder Redemption.

 



31

 

 

(j)No Redemption shall impair the right of the Redeeming Holder to receive any
distributions payable on the Class A Units redeemed pursuant to such Redemption
in respect of a record date that occurs prior to the Redemption Date for such
Redemption. For the avoidance of doubt, no Redeeming Holder, or a Person
designated by a Redeeming Holder to receive Class A Shares, shall be entitled to
receive, with respect to such record date, distributions or dividends both on
Class A Units redeemed by the Company from such Redeeming Holder and on Class A
Shares received by such Redeeming Holder, or other Person so designated, if
applicable, in such Redemption.

 

Article V

ALLOCATIONS OF PROFITS AND LOSSES

 

Section 5.1 Profits and Losses.

 

(a)Pre-Equalization. For any Fiscal Year or other allocation period ending on or
prior to the Equalization Date, except as set forth in Section 5.2 or
Section 5.4, Profit and Loss of the Company for such Fiscal Year or other
allocation period shall be allocated to the Members as follows:

 

(i)prior to an Initial Business Combination, to the Class A Members pro rata in
accordance with the number of Class A Units held by each such Member; and

 

(ii)after an Initial Business Combination, to all of the Members, pro rata in
accordance with the number of Units held by each such Member.

 

(b)Post-Equalization. For any Fiscal Year or other allocation period beginning
after the Equalization Date, subject to Section 5.4, Profits and Losses (and, to
the extent determined by the Managing Member to be necessary and appropriate to
achieve the resulting Capital Account balances described below, any allocable
items of income, gain, loss, deduction or credit includable in the computation
of Profits and Losses) for each Fiscal Year or other allocation period shall be
allocated among the Members during such Fiscal Year or other allocation period
in a manner such that, after giving effect to the special allocations set forth
in Section 5.2 and all distributions through the end of such Fiscal Year or
other allocation period, the Capital Account balance of each Member, immediately
after making such allocation, is, as nearly as possible, equal to (i) the amount
such Member would receive pursuant to Section 11.3(c) if all assets of the
Company on hand at the end of such Fiscal Year or other taxable period were sold
for cash equal to their Gross Asset Values, all liabilities of the Company were
satisfied in cash in accordance with their terms (limited with respect to each
nonrecourse liability to the Gross Asset Value of the assets securing such
liability), and all remaining or resulting cash was distributed, in accordance
with Section 11.3(c), to the Members immediately after making such allocation,
minus (ii) such Member’s share of Company Minimum Gain and Member Minimum Gain,
computed immediately prior to the hypothetical sale of assets, and the amount
any such Member is treated as obligated to contribute to the Company, computed
immediately after the hypothetical sale of assets.

 



32

 

 

Section 5.2 Special Allocations.

 

(a)Nonrecourse Deductions for any Fiscal Year or other taxable period shall be
specially allocated to the Members on a pro rata basis, in accordance with the
number of Units owned by each Member as of the last day of such Fiscal Year or
other taxable period. The amount of Nonrecourse Deductions for a Fiscal Year or
other taxable period shall equal the excess, if any, of the net increase, if
any, in the amount of Company Minimum Gain during that Fiscal Year or other
taxable period over the aggregate amount of any distributions during that Fiscal
Year or other taxable period of proceeds of a Nonrecourse Liability that are
allocable to an increase in Company Minimum Gain, determined in accordance with
the provisions of Treasury Regulations Section 1.704-2(d).

 

(b)Any Member Nonrecourse Deductions for any Fiscal Year or other taxable period
shall be specially allocated to the Member who bears economic risk of loss with
respect to the Member Nonrecourse Debt to which such Member Nonrecourse
Deductions are attributable in accordance with Treasury Regulations
Section 1.704-2(i). If more than one Member bears the economic risk of loss for
such Member Nonrecourse Debt, the Member Nonrecourse Deductions attributable to
such Member Nonrecourse Debt shall be allocated among the Members according to
the ratio in which they bear the economic risk of loss. This Section 5.2(b) is
intended to comply with the provisions of Treasury Regulations
Section 1.704-2(i) and shall be interpreted consistently therewith.

 

(c)Notwithstanding any other provision of this Agreement to the contrary, if
there is a net decrease in Company Minimum Gain during any Fiscal Year or other
taxable period (or if there was a net decrease in Company Minimum Gain for a
prior Fiscal Year or other taxable period and the Company did not have
sufficient amounts of income and gain during prior periods to allocate among the
Members under this Section 5.2(c)), each Member shall be specially allocated
items of Company income and gain for such Fiscal Year or other taxable period in
an amount equal to such Member’s share of the net decrease in Company Minimum
Gain during such year (as determined pursuant to Treasury Regulations
Section 1.704-2(g)(2)). This section is intended to constitute a minimum gain
chargeback under Treasury Regulations Section 1.704-2(f) and shall be
interpreted consistently therewith.

 

(d)Notwithstanding any other provision of this Agreement except Section 5.2(c),
if there is a net decrease in Member Minimum Gain during any Fiscal Year or
other taxable period (or if there was a net decrease in Member Minimum Gain for
a prior Fiscal Year or other taxable period and the Company did not have
sufficient amounts of income and gain during prior periods to allocate among the
Members under this Section 5.2(d)), each Member shall be specially allocated
items of Company income and gain for such year in an amount equal to such
Member’s share of the net decrease in Member Minimum Gain (as determined
pursuant to Treasury Regulations Section 1.704-2(i)(4)). This section is
intended to constitute a partner nonrecourse debt minimum gain chargeback under
Treasury Regulations Section 1.704-2(i)(4) and shall be interpreted consistently
therewith.

 



33

 

 

(e)Notwithstanding any provision hereof to the contrary except Section 5.2(a)
and Section 5.2(b), no Losses or other items of loss or expense shall be
allocated to any Member to the extent that such allocation would cause such
Member to have an Adjusted Capital Account Deficit (or increase any existing
Adjusted Capital Account Deficit) at the end of such Fiscal Year or other
taxable period. All Losses and other items of loss and expense in excess of the
limitation set forth in this Section 5.2(e) shall be allocated to the Members
who do not have an Adjusted Capital Account Deficit in proportion to their
relative positive Capital Accounts (as adjusted pursuant to clauses (a) and (b)
of the definition of “Adjusted Capital Account Deficit”) but only to the extent
that such Losses and other items of loss and expense do not cause any such
Member to have an Adjusted Capital Account Deficit.

 

(f)Notwithstanding any provision hereof to the contrary except Section 5.2(c)
and Section 5.2(d), in the event any Member unexpectedly receives any
adjustment, allocation or distribution described in paragraph (4), (5) or (6) of
Treasury Regulations Section 1.704-1(b)(2)(ii)(d), items of income and gain
(consisting of a pro rata portion of each item of income, including gross
income, and gain for the Fiscal Year or other taxable period) shall be specially
allocated to such Member in an amount and manner sufficient to eliminate any
Adjusted Capital Account Deficit of that Member as quickly as possible; provided
that an allocation pursuant to this Section 5.2(f) shall be made only if and to
the extent that such Member would have an Adjusted Capital Account Deficit after
all other allocations provided for in this Article V have been tentatively made
as if this Section 5.2(f) were not in this Agreement. This Section 5.2(f) is
intended to constitute a qualified income offset under Treasury Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

 

(g)If any Member has an Adjusted Capital Account Deficit at the end of any
Fiscal Year or other taxable period, that Member shall be specially allocated
items of Company income and gain in the amount of such excess as quickly as
possible, provided that an allocation pursuant to this Section 5.2(g) shall be
made only if and to the extent that such Member would have an Adjusted Capital
Account Deficit in excess of such sum after all other allocations provided for
in this Article V have been made as if Section 5.2(f) and this Section 5.2(g)
were not in this Agreement.

 



34

 

 

(h)To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Sections 734(b) (including any such adjustments pursuant to
Treasury Regulation Section 1.734-2(b)(1)) is required, pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(m)(2) or 1.704-1(b)(2)(iv)(m)(4), to be
taken into account in determining Capital Accounts as a result of a distribution
to any Member in complete liquidation of such Member’s Interest, the amount of
such adjustment to the Capital Accounts shall be treated as an item of gain (if
the adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis) and such item of gain or loss shall be allocated to the
Members in accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(2)
if such section applies or to the Member to whom such distribution was made if
Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(4) applies.

 

(i)The allocations set forth in Sections 5.2(a) through 5.2(h) (the “Regulatory
Allocations”) are intended to comply with certain requirements of Treasury
Regulations Sections 1.704-1(b) and 1.704-2. Notwithstanding any other provision
of this Article V (other than the Regulatory Allocations), the Regulatory
Allocations (and anticipated future Regulatory Allocations) shall be taken into
account in allocating other items of income, gain, loss and deduction among the
Members so that, to the extent possible, the net amount of such allocation of
other items and the Regulatory Allocations to each Member should be equal to the
net amount that would have been allocated to each such Member if the Regulatory
Allocations had not occurred. This Section 5.2(i) is intended to minimize to the
extent possible and to the extent necessary any economic distortions that may
result from application of the Regulatory Allocations and shall be interpreted
in a manner consistent therewith.

 

(j)Items of income, gain, loss, deduction or credit resulting from a Covered
Audit Adjustment shall be allocated to the Members in accordance with the
applicable provisions of the Partnership Tax Audit Rules.

 

(k)For any Fiscal Year in which distributions are actually made to holders of
Class B Units if necessary, after all other allocations have been tentatively
made pursuant to Section 5.1 and this Section 5.2, to cause the Capital Accounts
relating to any Class B Units to be equal (immediately before such distributions
and so as to avoid negative Capital Accounts) to the amounts distributed to the
holders of the Class B Units, the Managing Member, in its discretion, may
allocate appropriate items of gross income that are accrued and realized
following the issuance of the relevant Class B Units to the holders of such
Class B Units. If there are insufficient items of gross income to be allocated
to the holders of the Class B Units, then such distributions shall, to the
extent of such excess, be treated as “guaranteed payments” within the meaning of
Section 707(c) of the Code.

 

(l)Special Fungibility Allocations.

 

(i)Notwithstanding the provisions of Section 5.1, but subject to and after
taking into account any allocations or other adjustments pursuant to Section
5.2(m), if any Non-Fungible Class B Units are outstanding at the time of any
adjustment to the Gross Asset Values of Company assets pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(f) and clause (b) of the definition of
“Gross Asset Value”:

 

(A)any items of gain included in clause (c) of the definition of “Profits” or
“Losses” realized in connection with such adjustment shall first be allocated to
the Members holding Class B Units, pro rata in accordance with the number of
Non-Fungible Class B Units held by each such Member or as otherwise reasonably
determined by the Managing Member, until each Member’s Class B Capital Account
equals its Class B Fungibility Target Balance; and

 



35

 

 

(B)any items of loss included in clause (c) of the definition of “Profits” or
“Losses” realized in connection with such adjustment shall first be allocated to
the Members, pro rata in accordance with the number of Class A Units and
Fungible Class B Units held by each such Member until each Member’s Class B
Capital Account equals its Class B Fungibility Target Balance.

 

(ii)For any Fiscal Year in which any Member elects, pursuant to Section 4.2(c),
to convert a number of Class B Units that, but for this Section 5.2(l)(ii),
would be in excess of such Member’s Fungible Class B Units, after all other
allocations have been tentatively made pursuant to Section 5.1 and this
Section 5.2 (including, for the avoidance of doubt, allocations pursuant to
Section 5.2(l)(i) in connection with such conversion), based on an interim
closing of the books pursuant to Section 706 of the Code as of the applicable
Class B Conversion Date, the Managing Member shall, to the maximum extent
possible and to the extent required to cause such Member to have a number of
Fungible Class B Units equal to the number of Class B Units to be so converted,
allocate to such Member appropriate items of gross income. In the event that the
Company has insufficient items of gross income to make allocations to all
Members making such election, the available items of gross income shall be
allocated to such Members as reasonably determined by the Managing Member;
provided that in the case of a Designated Holder Redemption, any excess amount
required to cause the Class B Units held by any Designated Holder to be Fungible
Class B Units shall be allocated to such Designated Holder and treated as a
“guaranteed payment” within the meaning of Section 707(c) of the Code.

 

(iii)The Members agree that the intent of this Section 5.2(l) is to cause, to
the greatest extent possible, the Capital Account balance associated with each
Class B Unit equivalent to the Capital Account balance associated with each
Class A Unit (and, to the greatest extent possible, for such equivalency to be
achieved through allocations of book gains and losses). The Managing Member
shall be permitted to interpret or amend this Section 5.2(l) as necessary and
consistent with such intention and to make allocations in any manner as
reasonably necessary to implement such intent.

 



36

 

 

(m)Special Allocations Regarding Company Warrants and Other Noncompensatory
Options. Upon an exercise of a Company Warrant or other noncompensatory option
to acquire a Class A Unit or other interest in the Company:

 

(i)An adjustment shall be made to the Gross Asset Value of Company assets in
accordance with Treasury Regulations Sections 1.704-1(b)(2)(iv)(f) and
1.704-1(b)(2)(iv)(s)(1) and clause (b) of the definition of “Gross Asset Value”
as of immediately after the exercise of such option.

 

(ii)The Capital Account of the holder of the Class A Unit (or other interest in
the Company) acquired upon the exercise of such option will be credited with the
amount paid for the option and the exercise price of the option in accordance
with Treasury Regulations Sections 1.704-1(b)(2)(iv)(b) and
1.704-1(b)(2)(iv)(d)(4) and Section 4.5(a)(ii).

 

(iii)To the extent that, after crediting such holder’s Capital Account in
accordance with Section 5.2(m)(ii), such holder’s Capital Account balance, to
the extent attributable to such Class A Unit (or other interest in the Company)
received upon the exercise of such option, is not equal to the NCO Target
Balance, (A) such holder shall be allocated any unrealized income, gain or loss
in Company assets (that has not been reflected in the Members’ Capital Accounts
previously) to the extent necessary to cause such holder’s Capital Account
balance, to the extent attributable to such Class A Unit (or other interest in
the Company) received upon the exercise of such option, to equal the NCO Target
Balance, and (B) thereafter, any remaining amounts of such unrealized income,
gain or loss shall be allocated in accordance with the other provisions of
Section 5.1 and this Section 5.2, in each case, accordance with Treasury
Regulations Section 1.704-1(b)(2)(iv)(s)(2).

 

(iv)If after making the foregoing allocations, such holder’s Capital Account
balance, to the extent attributable to such Class A Unit (or other interest in
the Company) received upon the exercise of such option, is still not equal to
the NCO Target Balance, the Members’ Capital Accounts shall be reallocated to
the extent to the extent necessary to cause such holder’s Capital Account
balance, to the extent attributable to such Class A Unit (or other interest in
the Company) received upon the exercise of such option, to equal the NCO Target
Balance, in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(s)(3); provided that, for the avoidance of doubt, any
such reallocation shall be made, to the greatest extent possible, consistent
with the intentions of Section 5.2(l) of causing the Capital Account balance
associated with each Class B Unit to be (and remain) equivalent to the Capital
Account balance associated with each Class A Unit, as determined by the Managing
Member.

 



37

 

 

Section 5.3 Allocations for Tax Purposes in General.

 

(a)Except as otherwise provided in this Section 5.3, each item of income, gain,
loss, deduction, and credit of the Company for U.S. federal income tax purposes
shall be allocated among the Members in the same manner as such item is
allocated under Sections 5.1 and 5.2.

 

(b)In accordance with Code Section 704(c) and the Treasury Regulations
thereunder (including the Treasury Regulations applying the principles of Code
Section 704(c) to changes in Gross Asset Values), items of income, gain, loss
and deduction with respect to any Company property having a Gross Asset Value
that differs from such property’s adjusted U.S. federal income tax basis shall,
solely for U.S. federal income tax purposes, be allocated among the Members to
account for any such difference using such method or methods as determined by
the Managing Member to be appropriate and in accordance with the applicable
Treasury Regulations.

 

(c)Any (i) recapture of depreciation or any other item of deduction shall be
allocated, in accordance with Treasury Regulations Sections 1.1245-1(e) and
1.1254-5, to the Members who received the benefit of such deductions, and
(ii) recapture of grants or credits shall be allocated to the Members in
accordance with applicable law.

 

(d)Tax credits of the Company shall be allocated among the Members as provided
in Treasury Regulation Sections 1.704-1(b)(4)(ii) and 1.704-1(b)(4)(viii).

 

(e)Allocations pursuant to this Section 5.3 are solely for purposes of U.S.
federal, state and local taxes and shall not affect or in any way be taken into
account in computing any Member’s Capital Account or share of Profits, Losses,
other items or distributions pursuant to any provision of this Agreement.

 

(f)If, as a result of an exercise of a noncompensatory option to acquire an
interest in the Company (including any Company Warrant), a Capital Account
reallocation is required under Section 5.2(m)(iv) or Treasury Regulations
Section 1.704-1(b)(2)(iv)(s)(3), the Company shall make corrective allocations
pursuant to Treasury Regulations Section 1.704-1(b)(4)(x).

 

Section 5.4 Other Allocation Rules.

 

(a)The Members are aware of the income tax consequences of the allocations made
by this Article V and the economic impact of the allocations on the amounts
receivable by them under this Agreement. The Members hereby agree to be bound by
the provisions of this Article V in reporting their share of Company income and
loss for income tax purposes.

 

(b)The provisions regarding the establishment and maintenance for each Member of
a Capital Account as provided by Section 4.5 and the allocations set forth in
Sections 5.1, 5.2 and 5.3 are intended to comply with the Treasury Regulations
and to reflect the intended economic entitlement of the Members. If the Managing
Member determines, in its sole discretion, that the application of the
provisions in Section 4.5, 5.1, 5.2 or 5.3 would result in non-compliance with
the Treasury Regulations or would be inconsistent with the intended economic
entitlement of the Members, the Managing Member is authorized to make any
appropriate adjustments to such provisions.

 



38

 

 

(c)All items of income, gain, loss, deduction and credit allocable to an
interest in the Company that may have been Transferred shall be allocated
between the Transferor and the Transferee in accordance with a method determined
by the Managing Member and permissible under Code Section 706 and the Treasury
Regulations thereunder.

 

(d)The Members’ proportionate shares of the “excess nonrecourse liabilities” of
the Company, within the meaning of Treasury Regulations Section 1.752-3(a)(3),
shall be allocated to the Members on a pro rata basis, in accordance with the
number of Units owned by each Member.

 

(e)The Managing Member shall amend this Article V from time to time to reflect
the allocation of Profit and Loss in connection with priority distributions on
any preferred units or other Equity Securities that may be issued by the Company
(other than Common Units).

 

(f)The Managing Member may amend or interpret the provisions of this Article V
as, in the Managing Member’s reasonable discretion, may be necessary or
appropriate to comply with the applicable Treasury Regulations or other legal
requirements and to properly reflect the economic intent of this Agreement.

 

Article VI

DISTRIBUTIONS

 

Section 6.1 Distributions.

 

(a)To the extent permitted by applicable Law and hereunder, and except as
otherwise provided in Section 6.2 and Section 11.3, distributions to Members may
be declared by the Managing Member out of funds legally available therefor in
such amounts and on such terms (including the payment dates of such
distributions) as the Managing Member shall determine using such record date as
the Managing Member may designate. Any such distribution shall be made to the
Members as of the close of business on such record date on a pro rata basis in
accordance with the number of Units held by each such Member. For the avoidance
of doubt, repurchases or Redemptions made in accordance with Section 4.1(e)(vi),
Section 4.7 or payments made in accordance with Sections 7.4 or 7.9 need not be
on a pro rata basis. Notwithstanding any other provision herein to the contrary,
no distributions shall be made to any Member to the extent such distribution
would render the Company insolvent or violate the Act. For purposes of the
foregoing sentence, insolvency means the inability of the Company to meet its
payment obligations when due. Promptly following the designation of a record
date and the declaration of a distribution pursuant to this Section 6.1, the
Managing Member shall give notice to each Member of the record date, the amount
and the terms of the distribution and the payment date thereof.

 



39

 

 

(b)Successors. For purposes of determining the amount of distributions, each
Member shall be treated as having made the Capital Contributions and as having
received the distributions made to or received by its predecessors in respect of
any of such Member’s Units.

 

(c)Distributions In-Kind. Except as otherwise provided in this Agreement, any
distributions may be made in cash or in kind, or partly in cash and partly in
kind, as determined by the Managing Member. In the event of any distribution of
(i) property in kind or (ii) both cash and property in kind, each Member shall
be distributed its proportionate share of any such cash so distributed and its
proportionate share of any such property so distributed in kind (based on the
Fair Market Value of such property).

 

Section 6.2 Tax-Related Distributions. The Company shall, subject to any
restrictions contained in any agreement to which the Company is bound, make
distributions out of legally available funds, at such times and in such amounts
as the Managing Member reasonably determines to be necessary to cause a
distribution to the PubCo Holdings Group, in the aggregate, sufficient to enable
the PubCo Holdings Group to timely satisfy any PubCo Tax-Related Liabilities, as
follows:

 

(a)prior to an Initial Business Combination, to the Class A Members pro rata in
accordance with the number of Class A Units held by each such Member; and

 

(b)after an Initial Business Combination, to all of the Members, pro rata in
accordance with the number of Units held by each such Member.

 

Section 6.3 Distribution Upon Withdrawal. No withdrawing Member shall be
entitled to receive any distribution or the value of such Member’s Interest as a
result of withdrawal from the Company prior to the liquidation of the Company,
except as specifically provided in this Agreement.

 

Section 6.4 Issuance of Additional Equity Securities. This Article VI shall be
subject to and, to the extent necessary, amended to reflect the issuance by the
Company of any additional Equity Securities.

 

Article VII

MANAGEMENT

 

Section 7.1 The Managing Member; Fiduciary Duties.

 

(a)PubCo shall be the sole Managing Member of the Company. Except as otherwise
required by Law, (i) the Managing Member shall have full and complete charge of
all affairs of the Company, (ii) the management and control of the Company’s
business activities and operations shall rest exclusively with the Managing
Member, and the Managing Member shall make all decisions regarding the business,
activities and operations of the Company (including the incurrence of costs and
expenses) in its sole discretion without the consent of any other Member and
(iii) the Members other than the Managing Member (in their capacity as such)
shall not participate in the control, management, direction or operation of the
activities or affairs of the Company and shall have no power to act for or bind
the Company.

 



40

 

 

(b)In connection with the performance of its duties as the Managing Member of
the Company, except as otherwise set forth herein, the Managing Member
acknowledges that it will owe to the Members the same fiduciary duties as it
would owe to the stockholders of a Delaware corporation if it were a member of
the board of directors of such a corporation and the Members were stockholders
of such corporation. The Members acknowledge that the Managing Member will take
action through its board of directors, and that the members of the Managing
Member’s board of directors will owe comparable fiduciary duties to the
stockholders of the Managing Member.

 

Section 7.2 Officers.

 

(a)The Managing Member may appoint, employ or otherwise contract with any Person
for the transaction of the business of the Company or the performance of
services for or on behalf of the Company, and the Managing Member may delegate
to any such Persons such authority to act on behalf of the Company as the
Managing Member may from time to time deem appropriate.

 

(b)Except as otherwise set forth herein, the Chief Executive Officer will be
responsible for the general and active management of the business of the Company
and its Subsidiaries and will see that all orders of the Managing Member are
carried into effect. The Chief Executive Officer will report to the Managing
Member and have the general powers and duties of management usually vested in
the office of president and chief executive officer of a corporation organized
under the DGCL, subject to the terms of this Agreement, and will have such other
powers and duties as may be prescribed by the Managing Member or this Agreement.
The Chief Executive Officer will have the power to execute bonds, mortgages and
other contracts requiring a seal, under the seal of the Company, except where
required or permitted by Law to be otherwise signed and executed, and except
where the signing and execution thereof will be expressly delegated by the
Managing Member to some other Officer or agent of the Company.

 

(c)Except as set forth herein, the Managing Member may appoint Officers at any
time, and the Officers may include a president, one or more vice presidents, a
secretary, one or more assistant secretaries, a chief financial officer, a
general counsel, a treasurer, one or more assistant treasurers, a chief
operating officer, an executive chairman, and any other officers that the
Managing Member deems appropriate. Except as set forth herein, the Officers will
serve at the pleasure of the Managing Member, subject to all rights, if any, of
such Officer under any contract of employment. Any individual may hold any
number of offices, and an Officer may, but need not, be a Member of the Company.
The Officers will exercise such powers and perform such duties as specified in
this Agreement or as determined from time to time by the Managing Member.

 



41

 

 

(d)Subject to this Agreement and to the rights, if any, of an Officer under a
contract of employment, any Officer may be removed, either with or without
cause, by the Managing Member. Any Officer may resign at any time by giving
written notice to the Managing Member. Any resignation will take effect at the
date of the receipt of that notice or at any later time specified in that
notice; and, unless otherwise specified in that notice, the acceptance of the
resignation will not be necessary to make it effective. Any resignation is
without prejudice to the rights, if any, of the Company under any contract to
which the Officer is a party. A vacancy in any office because of death,
resignation, removal, disqualification or any other cause will be filled in the
manner prescribed in this Agreement for regular appointments to that office.

 

(e)The Officers, in the performance of their duties as such, shall owe to the
Company and the Members duties of loyalty and due care of the type owed by the
officers of a corporation to such corporation and its shareholders under the
DGCL.

 

Section 7.3 Warranted Reliance by Officers on Others. In exercising their
authority and performing their duties under this Agreement, the Officers shall
be entitled to rely on information, opinions, reports or statements of the
following Persons or groups unless they have actual knowledge concerning the
matter in question that would cause such reliance to be unwarranted:

 

(a)one or more employees or other agents of the Company or subordinates whom the
Officer reasonably believes to be reliable and competent in the matters
presented; and

 

(b)any attorney, public accountant or other Person as to matters which the
Officer reasonably believes to be within such Person’s professional or expert
competence.

 



42

 

 

Section 7.4 Indemnification. The Company shall indemnify and hold harmless, to
the fullest extent permitted by applicable Law as it presently exists or may
hereafter be amended (provided, that no such amendment shall limit a Covered
Person’s rights to indemnification hereunder with respect to any actions or
events occurring prior to such amendment except to the extent required by a
non-waivable and non-modifiable provision of applicable Law), any person who was
or is made a party or is threatened to be made a party to or is otherwise
involved in any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative (a “Proceeding”) by
reason of the fact that he or she, or a person for whom he or she is the legal
representative, is or was a Manager (as defined in the Existing LLC Agreement)
entitled to indemnification under the Existing LLC Agreement, a Member, an
Officer, the Managing Member or the Company Representative or is or was serving
at the request of the Company as a member, director, officer, trustee, employee
or agent of another limited liability company or of a corporation, partnership,
joint venture, trust, other enterprise or nonprofit entity, including service
with respect to an employee benefit plan (a “Covered Person”), whether the basis
of such Proceeding is alleged action in an official capacity as a member,
director, officer, trustee, employee or agent, or in any other capacity while
serving as a member, director, officer, trustee, employee or agent, against all
expenses, liability and loss (including, without limitation, attorneys’ fees,
judgments, fines, ERISA excise taxes and penalties and amounts paid in
settlement) reasonably incurred or suffered by such Covered Person in connection
with such Proceeding, unless there has been a final and non-appealable judgment
entered by a court of competent jurisdiction determining that, in respect of
such act or omission, and taking into account the acknowledgements and
agreements set forth in this Agreement, (x) such Covered Person engaged in a bad
faith violation of the implied contractual covenant of good faith and fair
dealing or a bad faith violation of this Agreement or (y) such Covered Person
would not be so entitled to be indemnified and held harmless if the Company were
a corporation organized under the laws of the State of Delaware that indemnified
and held harmless its directors, officers, employees and agents to the fullest
extent permitted by Section 145 of the DGCL as in effect on the date of this
Agreement (but including any expansion of rights to indemnification thereunder
from and after the date of this Agreement). The Company shall, to the fullest
extent not prohibited by applicable Law as it presently exists or may hereafter
be amended (provided, that no such amendment shall limit a Covered Person’s
rights to indemnification hereunder with respect to any actions or events
occurring prior to such amendment except to the extent required by a
non-waivable and non-modifiable provision of applicable Law), pay the expenses
(including attorneys’ fees) incurred by a Covered Person in defending any
Proceeding in advance of its final disposition; provided, however, that such
payment of expenses in advance of the final disposition of the Proceeding shall
be made only upon receipt of an undertaking by the Covered Person to repay all
amounts advanced if it should be ultimately determined by final judicial
decision from which there is no further right to appeal that the Covered Person
is not entitled to be indemnified under this Section 7.4 or otherwise. The
rights to indemnification and advancement of expenses under this Section 7.4
shall be contract rights and such rights shall continue as to a Covered Person
who has ceased to be a member, director, officer, trustee, employee or agent and
shall inure to the benefit of his heirs, executors and administrators.
Notwithstanding the foregoing provisions of this Section 7.4, except for
Proceedings to enforce rights to indemnification and advancement of expenses,
the Company shall indemnify and advance expenses to a Covered Person in
connection with a Proceeding (or part thereof) initiated by such Covered Person
only if such Proceeding (or part thereof) was authorized by the Managing Member.

 

Section 7.5 Maintenance of Insurance or Other Financial Arrangements. To the
extent permitted by applicable Law, the Company (with the approval of the
Managing Member) may purchase and maintain insurance or make other financial
arrangements on behalf of any Person who is or was a Member, employee or agent
of the Company, or at the request of the Company is or was serving as a manager,
director, officer, employee or agent of another limited liability company,
corporation, partnership, joint venture, trust or other enterprise, for any
Liability asserted against such Person and Liability and expenses incurred by
such Person in such Person’s capacity as such, or arising out of such Person’s
status as such, whether or not the Company has the authority to indemnify such
Person against such Liability and expenses.

 



43

 

 

Section 7.6 Resignation or Termination of Managing Member. PubCo shall not, by
any means, resign as, cease to be or be replaced as Managing Member except in
compliance with this Section 7.6. No termination or replacement of PubCo as
Managing Member shall be effective unless proper provision is made, in
compliance with this Agreement, so that the obligations of PubCo, its successor
(if applicable) and any new Managing Member and the rights of all Members under
this Agreement and applicable Law remain in full force and effect. No
appointment of a Person other than PubCo (or its successor, as applicable) as
Managing Member shall be effective unless PubCo (or its successor, as
applicable) and the new Managing Member (as applicable) provide all other
Members with contractual rights, directly enforceable by such other Members
against PubCo (or its successor, as applicable) and the new Managing Member (as
applicable), to cause (a) PubCo to comply with all PubCo’s obligations under
this Agreement (including its obligations under Section 4.7) other than those
that must necessarily be taken in its capacity as Managing Member and (b) the
new Managing Member to comply with all the Managing Member’s obligations under
this Agreement.

 

Section 7.7 No Inconsistent Obligations. The Managing Member represents that it
does not have any contracts, other agreements, duties or obligations that are
inconsistent with its duties and obligations (whether or not in its capacity as
Managing Member) under this Agreement and covenants that, except as permitted by
Section 7.1, it will not enter into any contracts or other agreements or
undertake or acquire any other duties or obligations that are inconsistent with
such duties and obligations.

 

Section 7.8 Reclassification Events of PubCo. If a Reclassification Event
occurs, the Managing Member or its successor, as the case may be, shall, as and
to the extent necessary, amend this Agreement in compliance with Section 12.1,
and enter into any necessary supplementary or additional agreements, to ensure
that following the effective date of the Reclassification Event: (i) the
Redemption Rights of holders of Class A Units set forth in Section 4.7 provide
that each Class A Unit (together with the surrender and delivery of one Class B
Share) is redeemable for the same amount and same type of property, securities
or cash (or combination thereof) that one Class A Share becomes exchangeable for
or converted into as a result of the Reclassification Event and (ii) PubCo or
the successor to PubCo, as applicable, is obligated to deliver such property,
securities or cash upon such Redemption. PubCo shall not consummate or agree to
consummate any Reclassification Event unless the successor Person, if any,
becomes obligated to comply with the obligations of PubCo (in whatever capacity)
under this Agreement.

 

Section 7.9 Certain Costs and Expenses. The Company shall (a) pay, or cause to
be paid, all costs, fees, operating expenses and other expenses of the Company
and its Subsidiaries (including the costs, fees and expenses of attorneys,
accountants or other professionals and the compensation of all personnel
providing services to the Company and its Subsidiaries) incurred in pursuing and
conducting, or otherwise related to, the activities of the Company and (b) in
the Good Faith discretion of the Managing Member, reimburse the Managing Member
for any costs, fees or expenses incurred by it in connection with serving as the
Managing Member. To the extent that the Managing Member determines in its Good
Faith discretion that such expenses are related to the business and affairs of
the Managing Member that are conducted through the Company and/or its
Subsidiaries (including expenses that relate to the business and affairs of the
Company and/or its Subsidiaries and that also relate to other activities of the
Managing Member or any other member of the PubCo Holdings Group), the Managing
Member may cause the Company to pay or bear all expenses of the PubCo Holdings
Group, including, without limitation, franchise taxes, costs of securities
offerings not borne directly by Members, board of directors compensation and
meeting costs, costs of periodic reports to stockholders of PubCo, litigation
costs and damages arising from litigation, accounting and legal costs; provided
that the Company shall not pay or bear any income tax obligations of any member
of the PubCo Holdings Group (but the Company shall be entitled to make
distributions in respect of these obligations pursuant to Article VI). In the
event that (i) Class A Shares or other Equity Securities of PubCo were sold to
underwriters in any public offering (including the IPO) after the Effective
Time, in each case, at a price per share that is lower than the price per share
for which such Class A Shares or other Equity Securities of PubCo are sold to
the public in such public offering after taking into account any Discounts and
(ii) the proceeds from such public offering are used to fund the Cash Election
Amount for any redeemed Units or otherwise contributed to the Company, the
Company shall reimburse the applicable member of the PubCo Holdings Group for
such Discount by treating such Discount as an additional Capital Contribution
made by such member of the PubCo Holdings Group to the Company, issuing Units in
respect of such deemed Capital Contribution in accordance with
Section 4.7(e)(ii), and increasing the Capital Account of such member of the
PubCo Holdings Group by the amount of such Discount. For the avoidance of doubt,
any payments made to or on behalf of any member of the PubCo Holdings Group
pursuant to this Section 7.9 shall not be treated as a distribution pursuant to
Section 6.1(a) but shall instead be treated as an expense of the Company.

 



44

 

 

Article VIII

ROLE OF MEMBERS

 

Section 8.1 Rights or Powers.

 

(a)Other than the Managing Member, the Members, acting in their capacity as
Members, shall not have any right or power to take part in the management or
control of the Company or its business and affairs or to act for or bind the
Company in any way. Notwithstanding the foregoing, the Members have all the
rights and powers specifically set forth in this Agreement and, to the extent
not inconsistent with this Agreement, in the Act. A Member, any Affiliate
thereof or an employee, stockholder, agent, director or officer of a Member or
any Affiliate thereof, may also be an employee or be retained as an agent of the
Company. The existence of these relationships and acting in such capacities will
not result in the Member (other than the Managing Member) being deemed to be
participating in the control of the business of the Company or otherwise affect
the limited liability of the Member. Except as specifically provided herein, a
Member (other than the Managing Member) shall not, in its capacity as a Member,
take part in the operation, management or control of the Company’s business,
transact any business in the Company’s name or have the power to sign documents
for or otherwise bind the Company.

 

(b)The Company shall promptly (but in any event within three business days)
notify the Members in writing if, to the Company’s knowledge, for any reason, it
would be an “investment company” within the meaning of the Investment Company
Act of 1940 (the “Investment Company Act”), as amended, but for the exceptions
provided in Section 3(c)(1) or 3(c)(7) thereunder.

 



45

 

 



Section 8.2 Voting.

 

(a)Meetings of the Members may be called upon the written request of Members
holding at least 50% of the outstanding Units. Such request shall state the
location of the meeting and the nature of the business to be transacted at the
meeting. Written notice of any such meeting shall be given to all Members not
less than two Business Days and not more than 30 days prior to the date of such
meeting. Members may vote in person, by proxy or by telephone at any meeting of
the Members and may waive advance notice of such meeting. Whenever the vote or
consent of Members is permitted or required under this Agreement, such vote or
consent may be given at a meeting of the Members or may be given in accordance
with the procedure prescribed in this Section 8.2. Except as otherwise expressly
provided in this Agreement, the affirmative vote of the Members holding a
majority of the outstanding Units shall constitute the act of the Members.

 

(b)Each Member may authorize any Person or Persons to act for it by proxy on all
matters in which such Member is entitled to participate, including waiving
notice of any meeting, or voting or participating at a meeting. Every proxy must
be signed by such Member or its attorney-in-fact. No proxy shall be valid after
the expiration of 11 months from the date thereof unless otherwise provided in
the proxy. Every proxy shall be revocable at the pleasure of the Member
executing it.

 

(c)Each meeting of Members shall be conducted by an Officer designated by the
Managing Member or such other individual Person as the Managing Member deems
appropriate.

 

(d)Any action required or permitted to be taken by the Members may be taken
without a meeting if the requisite Members whose approval is necessary consent
thereto in writing.

 

Section 8.3 Various Capacities. The Members acknowledge and agree that the
Members or their Affiliates will from time to time act in various capacities,
including as a Member and as the Company Representative.

 

Section 8.4 Investment Opportunities. To the fullest extent permitted by
applicable law, the doctrine of corporate opportunity, or any analogous
doctrine, shall not apply to any Member (other than Members who are officers or
employees of the Company, PubCo or any of their respective Subsidiaries), any of
their respective Affiliates (other than the Company, the Managing Member or any
of their respective Subsidiaries), or any of their respective officers,
directors, agents, shareholders, members, managers and partners (each, a
“Business Opportunities Exempt Party”). The Company renounces any interest or
expectancy of the Company in, or in being offered an opportunity to participate
in, business opportunities that are from time to time presented to any Business
Opportunities Exempt Party.  No Business Opportunities Exempt Party who acquires
knowledge of a potential transaction, agreement, arrangement or other matter
that may be an opportunity for the Company or any of its subsidiaries shall have
any duty to communicate or offer such opportunity to the Company.  No amendment
or repeal of this Section 8.4 shall apply to or have any effect on the liability
or alleged liability of any Business Opportunities Exempt Party for or with
respect to any opportunities of which any such Business Opportunities Exempt
Party becomes aware prior to such amendment or repeal.  Any Person purchasing or
otherwise acquiring any interest in any Units shall be deemed to have notice of
and consented to the provisions of this Section 8.4.  Neither the alteration,
amendment or repeal of this Section 8.4, nor the adoption of any provision of
this Agreement inconsistent with this Section 8.4, shall eliminate or reduce the
effect of this Section 8.4 in respect of any business opportunity first
identified or any other matter occurring, or any cause of action, suit or claim
that, but for this Section 8.4, would accrue or arise, prior to such alteration,
amendment, repeal or adoption.

 



46

 

 

Article IX

TRANSFERS OF INTERESTS

 

Section 9.1 Restrictions on Transfer.

 

(a)Except as provided in Section 4.7 and Section 9.1(c), no Member shall
Transfer all or any portion of its Interest without the Managing Member’s prior
written consent, which consent shall be granted or withheld in the Managing
Member’s sole discretion. If, notwithstanding the provisions of this
Section 9.1(a), all or any portion of a Member’s Interests are Transferred in
violation of this Section 9.1(a), involuntarily, by operation of law or
otherwise, then without limiting any other rights and remedies available to the
other parties under this Agreement or otherwise, the Transferee of such Interest
(or portion thereof) shall not be admitted to the Company as a Member or be
entitled to any rights as a Member hereunder, and the Transferor will continue
to be bound by all obligations hereunder, unless and until the Managing Member
consents in writing to such admission, which consent shall be granted or
withheld in the Managing Member’s sole discretion. Any attempted or purported
Transfer of all or a portion of a Member’s Interests in violation of this
Section 9.1(a) shall be null and void and of no force or effect whatsoever. For
the avoidance of doubt, the restrictions on Transfer contained in this
Article IX shall not apply to the Transfer of any capital stock of PubCo;
provided that no Class B Shares may be Transferred unless a corresponding number
of Units are Transferred therewith in accordance with this Agreement.

 

(b)In addition to any other restrictions on Transfer herein contained, including
the provisions of this Article IX, in no event may any Transfer or assignment of
Interests by any Member be made (i) to any Person who lacks the legal right,
power or capacity to own Interests; (ii) if such Transfer (A) would be
considered to be effected on or through an “established securities market” or a
“secondary market or the substantial equivalent thereof,” as such terms are used
in Treasury Regulations Section 1.7704-1, (B) would result in the Company having
more than 100 partners, within the meaning of Treasury Regulations
Section 1.7704-1(h)(1) (determined taking into account the rules of Treasury
Regulations Section 1.7704-1(h)(3)), or (C) would cause the Company to be
treated as a “publicly traded partnership” within the meaning of Section 7704 of
the Code or a successor provision or to be classified as a corporation pursuant
to the Code or successor of the Code; (iii) if such Transfer would cause the
Company to become, with respect to any employee benefit plan subject to Title I
of ERISA, a “party-in-interest” (as defined in Section 3(14) of ERISA) or a
“disqualified person” (as defined in Section 4975(e)(2) of the Code); (iv) if
such Transfer would, in the opinion of counsel to the Company, cause any portion
of the assets of the Company to constitute assets of any employee benefit plan
pursuant to the Plan Asset Regulations or otherwise cause the Company to be
subject to regulation under ERISA; (v) if such Transfer requires the
registration of such Interests or any Equity Securities issued upon any exchange
of such Interests, pursuant to any applicable U.S. federal or state securities
Laws; or (vi) if such Transfer subjects the Company to regulation under the
Investment Company Act or the Investment Advisors Act of 1940, each as amended
(or any succeeding law). Any attempted or purported Transfer of all or a portion
of a Member’s Interests in violation of this Section 9.1(b) shall be null and
void and of no force or effect whatsoever.

 



47

 

 

(c)Notwithstanding any of the provisions in Section 9.1(a), but subject to all
other provisions in this Article IX, Rice Sponsor may Transfer all or a portion
of its Units to any of its members as of the date hereof without the consent of
any other Member or Person.

 

(d)Notwithstanding the foregoing but subject to Section 9.1(b), the parties
hereto agree that the Managing Member shall not unreasonably withhold consent to
any Transfer of Units (i) by will or intestacy; (ii) as a bona fide gift or
gifts; (iii) to any trust, partnership, limited liability company or other
entity for the direct or indirect benefit of the holder or the immediate family
of such holder; (iv) to any immediate family member or other dependent of the
holder; (v) as a distribution to limited partners, members or stockholders of
the holder; (vi) to the holder’s affiliates or to any investment fund or other
entity controlled or managed by the holder; (vii) to a nominee or custodian of a
person or entity to whom a disposition or transfer would be permissible under
the foregoing clauses (i) through (vi); or (viii) pursuant to an order of a
court or regulatory agency.

 

Section 9.2 Notice of Transfer.

 

(a)Other than in connection with Transfers made pursuant to Section 4.7, each
Member shall, after complying with the provisions of this Agreement, but in any
event no later than three Business Days following any Transfer of Interests,
give written notice to the Company of such Transfer. Each such notice shall
describe the manner and circumstances of the Transfer.

 

(b)A Member making a Transfer (including a deemed Transfer for U.S. federal
income tax purposes as described in Section 4.7(e)(iv)) permitted by this
Agreement shall, unless otherwise determined by the Managing Member, (i) have
delivered to the Company an affidavit of non-foreign status with respect to such
Transferor that satisfies the requirements of Section 1446(f)(2) of the Code or
other documentation establishing a valid exemption from withholding pursuant to
Section 1446(f) of the Code or (ii) contemporaneously with the Transfer,
properly withhold and remit to the Internal Revenue Service the amount of tax
required to be withheld upon the Transfer by Section 1446(f) of the Code (and
provide evidence to the Company of such withholding and remittance promptly
thereafter).

 



48

 

 

Section 9.3 Transferee Members. A Transferee of Interests pursuant to this
Article IX shall have the right to become a Member only if (a) the requirements
of this Article IX are met, (b) such Transferee executes an instrument
reasonably satisfactory to the Managing Member agreeing to be bound by the terms
and provisions of this Agreement and assuming all of the Transferor’s then
existing and future Liabilities arising under or relating to this Agreement,
(c) such Transferee represents that the Transfer was made in accordance with all
applicable securities Laws, (d) the Transferor or Transferee shall have
reimbursed the Company for all reasonable expenses (including attorneys’ fees
and expenses) of any Transfer or proposed Transfer of a Member’s Interest,
whether or not consummated and (e) if such Transferee or his or her spouse is a
resident of a community property jurisdiction, then such Transferee’s spouse
shall also execute an instrument reasonably satisfactory to the Managing Member
agreeing to be bound by the terms and provisions of this Agreement to the extent
of his or her community property or quasi-community property interest, if any,
in such Member’s Interest. Unless agreed to in writing by the Managing Member,
the admission of a Member shall not result in the release of the Transferor from
any Liability that the Transferor may have to each remaining Member or to the
Company under this Agreement or any other Contract between the Managing Member,
the Company or any of its Subsidiaries, on the one hand, and such Transferor or
any of its Affiliates, on the other hand. Written notice of the admission of a
Member shall be sent promptly by the Company to each remaining Member.

 

Section 9.4 Legend. Each certificate representing a Unit, if any, will be
stamped or otherwise imprinted with a legend in substantially the following
form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.

 

THESE SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION THEREFROM UNDER SUCH ACT.

 

THE TRANSFER AND VOTING OF THESE SECURITIES IS SUBJECT TO THE CONDITIONS
SPECIFIED IN THE AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF
RICE ACQUISITION HOLDINGS LLC (THE ISSUER OF THESE SECURITIES) AS IT MAY BE
AMENDED, SUPPLEMENTED AND/OR RESTATED FROM TIME TO TIME, AND NO TRANSFER OF
THESE SECURITIES WILL BE VALID OR EFFECTIVE UNTIL SUCH CONDITIONS HAVE BEEN
FULFILLED. COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN
REQUEST MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE
ISSUER OF SUCH SECURITIES.”

 



49

 

 

Article X

ACCOUNTING; Certain Tax Matters

 

Section 10.1 Books of Account. The Company shall, and shall cause each
Subsidiary to, maintain true books and records of account in which full and
correct entries shall be made of all its business transactions pursuant to a
system of accounting established and administered in accordance with GAAP, and
shall set aside on its books all such proper accruals and reserves as shall be
required under GAAP.

 

Section 10.2 Tax Elections.

 

(a)The Company and any eligible Subsidiary shall make an election pursuant to
Section 754 of the Code for the first taxable year for which the Company (or
such eligible Subsidiary) is permitted to make such election and shall not
thereafter revoke such election. In addition, the Company shall make the
following elections on the appropriate forms or tax returns, if permitted under
the Code or applicable law:

 

(i)to adopt the calendar year as the Company’s Fiscal Year;

 

(ii)to adopt the accrual method of accounting for U.S. federal income tax
purposes;

 

(iii)to elect to amortize the organizational expenses of the Company as
permitted by Section 709(b) of the Code; and

 

(iv)except as otherwise provided herein, any other election the Managing Member
may in Good Faith deem appropriate and in the best interests of the Company.

 

(b)Upon request of the Managing Member, each Member shall cooperate in Good
Faith with the Company in connection with the Company’s efforts to make any
election pursuant to this Section 10.2.

 

Section 10.3 Tax Returns; Information. The Managing Member shall arrange for the
preparation and timely filing of all income and other tax and informational
returns of the Company. The Managing Member shall furnish to each Member a copy
of each approved return and statement, together with any schedules (including
Schedule K-1), or other information that a Member may require and reasonably
request in connection with such Member’s own tax affairs, as soon as practicable
after the end of each Fiscal Year. The Members agree to (a) take all actions
reasonably requested by the Company or the Company Representative to comply with
the Partnership Tax Audit Rules, including where applicable, filing amended
returns as provided in Sections 6225 or 6226 of the Code and providing
confirmation thereof to the Company Representative and (b) furnish to the
Company (i) all reasonably requested certificates or statements relating to the
tax matters of the Company (including without limitation an affidavit of
non-foreign status pursuant to Section 1446(f)(2) of the Code), and (ii) all
pertinent information in its possession relating to the Company’s operations
that is reasonably necessary to enable the Company’s tax returns to be prepared
and timely filed.

 

Section 10.4 Company Representative. The Managing Member is specially authorized
and appointed to act as the Company Representative and in any similar capacity
under state or local Law. The Company and the Members (including any Member
designated as the Company Representative prior to the date hereof) shall
cooperate fully with each other and shall use reasonable best efforts to cause
the Managing Member (or any other Person subsequently designated) to become the
Company Representative with respect to any taxable period of the Company with
respect to which the statute of limitations has not yet expired, including (as
applicable) by filing certifications pursuant to Treasury Regulations
Section 301.6231(a)(7)-1(d). In acting as the Company Representative, the
Managing Member is hereby authorized to take such actions and to execute and
file all statements and forms on behalf of the Company that are permitted or
required by the Partnership Tax Audit Rules (including a “push-out” election
under Section 6226 of the Code or any analogous election under state or local
tax law) or in connection with any other tax proceeding. The Company
Representative may retain, at the Company’s expense, such outside counsel,
accountants and other professional consultants as it may reasonably deem
necessary in the course of fulfilling its obligations as Company Representative.

 



50

 

 

Section 10.5 Withholding Tax Payments and Obligations.

 

(a)Withholding Tax Payments. Each of the Company and its Subsidiaries may
withhold from distributions, allocations or portions thereof if it is required
to do so by any applicable Law, and each Member hereby authorizes the Company
and its Subsidiaries to withhold or pay on behalf of or with respect to such
Member, any amount of U.S. federal, state or local or non-U.S. taxes that the
Managing Member determines, in Good Faith, that the Company or any of its
Subsidiaries is required to withhold or pay with respect to any amount
distributable or allocable to such Member pursuant to this Agreement.

 

(b)Other Tax Payments. To the extent that any tax is paid by (or withheld from
amounts payable to) the Company or any of its Subsidiaries and the Managing
Member determines, in Good Faith, that such tax (including any Company Level
Tax) relates to one or more specific Members, such tax shall be treated as an
amount of tax withheld or paid with respect to such Member pursuant to this
Section 10.5. Any determinations made by the Managing Member pursuant to this
Section 10.5 shall be binding on the Members.

 



51

 

 

(c)Tax Contribution and Indemnity Obligation. Any amounts withheld or paid with
respect to a Member pursuant to Section 10.5(a) or (b) shall be offset against
any distributions to which such Member is entitled concurrently with such
withholding or payment (a “Tax Offset”); provided that the amount of any
distribution subject to a Tax Offset shall be treated as having been distributed
to such Member pursuant to Section 6.1 or Section 11.3(c)(iii) at the time such
Tax Offset is made. To the extent that (i) there is a payment of Company Level
Taxes relating to a Member or (ii) the amount of such Tax Offset exceeds the
distributions to which such Member is entitled during the same Fiscal Year as
such withholding or payment (“Excess Tax Amount”), the amount of such
(i) Company Level Taxes or (ii) Excess Tax Amount, as applicable, shall, upon
notification to such Member by the Managing Member, give rise to an obligation
of such Member to make a capital contribution to the Company (a “Tax
Contribution Obligation”), which Tax Contribution Obligation shall be
immediately due and payable. In the event a Member defaults with respect to its
obligation under the prior sentence, the Company shall be entitled to offset the
amount of a Member’s Tax Contribution Obligation against distributions to which
such Member would otherwise be subsequently entitled until the full amount of
such Tax Contribution Obligation has been contributed to the Company or has been
recovered through offset against distributions, and any such offset shall not
reduce such Member’s Capital Account. Any contribution by a Member with respect
to a Tax Contribution Obligation shall increase such Member’s Capital Account
but shall not reduce the amount (if any) that a Member is otherwise obligated to
contribute to the Company. Each Member hereby unconditionally and irrevocably
grants to the Company a security interest in such Member’s Units to secure such
Member’s obligation to pay the Company any amounts required to be paid pursuant
to this Section 10.5. Each Member shall take such actions as the Company may
reasonably request in order to perfect or enforce the security interest created
hereunder. Each Member hereby agrees to indemnify and hold harmless the Company,
the other Members, the Company Representative and the Managing Member from and
against any liability (including any liability for Company Level Taxes) with
respect to income attributable to or distributions or other payments to such
Member.

 



(d)Continued Obligations of Former Members. Any Person who ceases to be a Member
shall be deemed to be a Member solely for purposes of this Section 10.5, and the
obligations of a Member pursuant to this Section 10.5 shall survive until
60 days after the closing of the applicable statute of limitations on assessment
with respect to the taxes withheld or paid by the Company or a Subsidiary that
relate to the period during which such Person was actually a Member; provided,
however, that if the Managing Member determines in its sole discretion that
seeking indemnification for Company Level Taxes from a former Member is not
practicable, or that seeking such indemnification has failed, then, in either
case, the Managing Member may, in its sole discretion, (A) recover any liability
for Company Level Taxes from the Transferee that acquired directly or indirectly
the applicable interest in the Company from such former Member (unless such
Transferee is a member of the PubCo Holdings Group) or (B) treat such liability
for Company Level Taxes as a Company expense.

 

(e)Managing Member Discretion Regarding Recovery of Taxes. Notwithstanding the
foregoing, the Managing Member may choose not to recover an amount of Company
Level Taxes or other taxes withheld or paid with respect to a Member under this
Section 10.5 to the extent that there are no distributions to which such Member
is entitled that may be offset by such amounts, if the Managing Member
determines, in its reasonable discretion, that such a decision would be in the
best interests of the Members (e.g., where the cost of recovering the amount of
taxes withheld or paid with respect to such Member is not justified in light of
the amount that may be recovered from such Member).

 



52

 

 

Article XI

DISSOLUTION AND TERMINATION

 

Section 11.1 Liquidating Events. The Company shall dissolve and commence winding
up and liquidating upon the first to occur of the following (each, a
“Liquidating Event”):

 

(a)The sale of all or substantially all of the assets of the Company;

 

(b)The failure of PubCo to complete an Initial Business Combination within the
period contemplated by Section 9.2(d) of PubCo’s Amended and Restated
Certificate of Incorporation; and

 

(c)The determination of (i) the Managing Member, (ii) if at such time the
Members (other than any member of the PubCo Holdings Group) beneficially own, in
the aggregate, more than 2.5% of the then-outstanding Units, the holders of at
least 66 2/3% of the outstanding Units held by Members other than the PubCo
Holdings Group and (iii) to the extent that more than 1% of the then-outstanding
Units are Non-Fungible Class B Units, the Members holding such Non-Fungible
Class B Units, to dissolve, wind up and liquidate the Company; provided that no
such Liquidating Event shall be consummated until at least 5 Business Days after
written notice is provided to the Members that such determination has been made
in accordance with the foregoing, and, for the avoidance of doubt, any Member,
including any Member not consenting to such determination, shall have the right
to file a Redemption Notice prior to the consummation of such Liquidating Event.

 

The Members hereby agree that the Company shall not dissolve prior to the
occurrence of a Liquidating Event and that no Member shall seek a dissolution of
the Company, under Section 18-802 of the Act or otherwise, other than based on
the matters set forth in clauses (a) and (c) above. If it is determined by a
court of competent jurisdiction that the Company has dissolved prior to the
occurrence of a Liquidating Event, the Members hereby agree to continue the
business of the Company without a winding up or liquidation. In the event of a
dissolution pursuant to Section 11.1(c), the relative economic rights of each
class of Units immediately prior to such dissolution shall be preserved to the
greatest extent practicable with respect to distributions made to Members
pursuant to Section 11.3 in connection with such dissolution, taking into
consideration tax and other legal constraints that may adversely affect one or
more parties to such dissolution and subject to compliance with applicable laws
and regulations, unless, with respect to any class of Units, holders of a
majority of the Units of such class consent in writing to a treatment other than
as described above.

 



53

 

 

Section 11.2 Bankruptcy. For purposes of this Agreement, the “bankruptcy” of a
Member shall mean the occurrence of any of the following: (a) any Governmental
Entity shall take possession of any substantial part of the property of that
Member or shall assume control over the affairs or operations thereof, or a
receiver or trustee shall be appointed, or a writ, order, attachment or
garnishment shall be issued with respect to any substantial part thereof, and
such possession, assumption of control, appointment, writ or order shall
continue for a period of 90 consecutive days; or (b) a Member shall admit in
writing of its inability to pay its debts when due, or make an assignment for
the benefit of creditors; or apply for or consent to the appointment of any
receiver, trustee or similar officer or for all or any substantial part of its
property; or shall institute (by petition, application, answer, consent or
otherwise) any bankruptcy, insolvency, reorganization, arrangement, readjustment
of debts, dissolution, liquidation or similar proceeding under the Laws of any
jurisdiction; or (c) a receiver, trustee or similar officer shall be appointed
for such Member or with respect to all or any substantial part of its property
without the application or consent of that Member, and such appointment shall
continue undischarged or unstayed for a period of 90 consecutive days or any
bankruptcy, insolvency, reorganization, arrangements, readjustment of debt,
dissolution, liquidation or similar proceedings shall be instituted (by
petition, application or otherwise) against that Member and shall remain
undismissed for a period of 90 consecutive days.

 

Section 11.3 Procedure.

 

(a)In the event of the dissolution of the Company for any reason, the Members
shall commence to wind up the affairs of the Company and to liquidate the
Company’s investments; provided that if a Member is in bankruptcy or dissolved,
another Member, who shall be the Managing Member (“Winding-Up Member”) shall
commence to wind up the affairs of the Company and, subject to Section 11.4(a),
such Winding-Up Member shall have full right and unlimited discretion to
determine in Good Faith the time, manner and terms of any sale or sales of the
Property or other assets pursuant to such liquidation, having due regard to the
activity and condition of the relevant market and general financial and economic
conditions. The Members shall continue to share profits, losses and
distributions during the period of liquidation in the same manner and proportion
as though the Company had not dissolved. The Company shall engage in no further
business except as may be necessary, in the reasonable discretion of the
Managing Member or the Winding-Up Member, as applicable, to preserve the value
of the Company’s assets during the period of dissolution and liquidation.

 

(b)In the event that holders of Class A Shares are entitled to have their Class
A Shares redeemed by PubCo in exchange for any amounts in the Trust Account in
accordance with Section 9.2 or Section 9.7 of PubCo’s Amended and Restated
Certificate of Incorporation, the Company shall use funds available pursuant to
the Trust Agreement in order to redeem an equivalent number of Class A Units
from PubCo prior to such redemption of any Class A Shares; provided, further,
funds from the Trust Account may only be used to redeem Class A Units owned by
Rice Sponsor in the event of a liquidation of PubCo in accordance with its
Amended and Restated Certificate of Incorporation.

 



54

 

 

(c)Following the payment of all expenses of liquidation and the allocation of
all Profits and Losses as provided in Article V, the proceeds of the liquidation
and any other funds of the Company shall be distributed in the following order
of priority:

 

(i)First, to the payment and discharge of all of the Company’s debts and
Liabilities to creditors (whether third parties or Members), in the order of
priority as provided by Law, except any obligations to the Members in respect of
their Capital Accounts;

 

(ii)Second, to set up such cash reserves that the Managing Member reasonably
deems necessary for contingent or unforeseen Liabilities or future payments
described in Section 11.3(c)(i) (which reserves when they become unnecessary
shall be distributed in accordance with the provisions of clause (iii) below);
and

 

(iii)Third, the balance to the Members, as follows:

 

(A) prior to the Equalization Date, in accordance with their respective positive
Capital Account balances, as determined after making all adjustments thereto in
accordance with Section 5.1 and Section 5.2 resulting from the Company’s
operations and from all sales or dispositions of all or any part of the
Company’s assets; or

 

(B) after the Equalization Date, pro rata in accordance with the number of Units
owned by each Member.

 

(d)No Member shall have any right to demand or receive property other than cash
upon dissolution and termination of the Company.

 

(e)Upon the completion of the liquidation of the Company and the distribution of
all Company funds, the Company shall terminate and the Managing Member or the
Winding-Up Member, as the case may be, shall have the authority to execute and
record a certificate of cancellation of the Company, as well as any and all
other documents required to effectuate the dissolution and termination of the
Company.

 

Section 11.4 Rights of Members.

 

(a)Each Member irrevocably waives any right that it may have to maintain an
action for partition with respect to the property of the Company.

 

(b)Except as otherwise provided in this Agreement, (i) each Member shall look
solely to the assets of the Company for the return of its Capital Contributions
and (ii) no Member shall have priority over any other Member as to the return of
its Capital Contributions, distributions or allocations.

 



55

 

 

Section 11.5 Notices of Dissolution. In the event a Liquidating Event occurs or
an event occurs that would, but for the provisions of Section 11.1, result in a
dissolution of the Company, the Company shall, within 30 days thereafter,
(a) provide written notice thereof to each of the Members and to all other
parties with whom the Company regularly conducts business (as determined in the
discretion of the Managing Member), and (b) comply, in a timely manner, with all
filing and notice requirements under the Act or any other applicable Law.

 

Section 11.6 Reasonable Time for Winding Up. A reasonable time shall be allowed
for the orderly winding up of the business and affairs of the Company and the
liquidation of its assets in order to minimize any losses that might otherwise
result from such winding up.

 

Section 11.7 No Deficit Restoration. No Member shall be personally liable for a
deficit Capital Account balance of that Member, it being expressly understood
that the distribution of liquidation proceeds shall be made solely from existing
Company assets.

56

 



 

Article XII

GENERAL

 

Section 12.1 Amendments; Waivers.

 

(a)The terms and provisions of this Agreement may be waived, modified or amended
(including by means of merger, consolidation or other business combination to
which the Company is a party) with the approval of (y) the Managing Member and
(z) if at such time the Members (other than the PubCo Holdings Group)
beneficially own, in the aggregate, more than 2.5% of the then-outstanding
Units, the holders of at least 66 2/3% of the outstanding Units held by Members
other than the PubCo Holdings Group; provided that no waiver, modification or
amendment shall be effective until at least 5 Business Days after written notice
is provided to the Members that the requisite consent has been obtained for such
waiver, modification or amendment, and, for the avoidance of doubt, any Member,
including any Member not providing written consent, shall have the right to file
a Redemption Notice prior to the effectiveness of such waiver, modification or
amendment; provided, further, that no amendment to this Agreement may:

 

(i)modify the limited liability of any Member, or increase the liabilities or
obligations of any Member, in each case, without the consent of each such
affected Member;

 

(ii)materially alter or change any rights, preferences or privileges of any
Interests in a manner that is different or prejudicial (or would have a
different or prejudicial effect) relative to any other Interests, without the
approval of a majority in interest of the Members holding the Interests affected
in such a different or prejudicial manner;

 

(iii)materially alter or change any rights, preferences or privileges of either
the Class A Units or the Class B Units in a manner that is different or
prejudicial (or that would have a different or prejudicial effect) relative to
the other class of Units, without the approval of the Members holding such class
of Units that are affected in a different or prejudicial manner;

 

(iv)alter or change any rights, preferences or privileges of any Member that are
expressly for the benefit of such Member, without the approval of such member;
or

 



57

 

 

(v)modify the requirement that a majority of the directors of PubCo who are
independent within the meaning of the rules of the New York Stock Exchange (or
such other principal United States securities exchange on which the Class A
Shares are listed) and Rule 10A-3 of the Securities Act and do not hold any
Class A Units that are subject to the applicable Redemption must approve a Cash
Election pursuant to Section 4.7(e)(ii) without the approval of a majority of
the directors of PubCo who are independent within the meaning of the rules of
the New York Stock Exchange (or such other principal United States securities
exchange on which the Class A Shares are listed) and Rule 10A-3 of the
Securities Act.

 

(b)Notwithstanding the foregoing clause (a), the Managing Member, acting alone,
may amend this Agreement, including Exhibit B, (i) to reflect the admission of
new Members, as provided by the terms of this Agreement, (ii) to the minimum
extent necessary to comply with or administer in an equitable manner the
Partnership Tax Audit Rules in any manner determined by the Managing Member, and
(iii) as necessary to avoid the Company being classified as a “publicly traded
partnership” within the meaning of Section 7704(b) of the Code.

 

(c)No waiver of any provision or default under, nor consent to any exception to,
the terms of this Agreement or any agreement contemplated hereby shall be
effective unless in writing and signed by the party to be bound and then only to
the specific purpose, extent and instance so provided.

 

Section 12.2 Further Assurances. Each party agrees that it will from time to
time, upon the reasonable request of another party, execute such documents and
instruments and take such further action as may be required to accomplish the
purposes of this Agreement.

 

Section 12.3 Successors and Assigns. All of the terms and provisions of this
Agreement shall be binding upon the parties and their respective successors and
assigns, but shall inure to the benefit of and be enforceable by the successors
and assigns of any Member only to the extent that they are permitted successors
and assigns pursuant to the terms hereof. No party may assign its rights
hereunder except as herein expressly permitted.

 

Section 12.4 Certain Representations by Members. Each Member, by executing this
Agreement and becoming a Member, whether by making a Capital Contribution, by
admission in connection with a permitted Transfer or otherwise, represents and
warrants to the Company and the Managing Member, as of the date of its admission
as a Member, that such Member (or, if such Member is disregarded for U.S.
federal income tax purposes, such Member’s regarded owner for such purposes) is
either: (i) not a partnership, grantor trust or Subchapter S corporation for
U.S. federal income tax purposes (e.g., an individual or Subchapter C
corporation), or (ii) is a partnership, grantor trust or Subchapter S
corporation for U.S. federal income tax purposes, but (A) permitting the Company
to satisfy the 100-partner limitation set forth in Treasury Regulations
Section 1.7704-1(h)(1)(ii) is not a principal purpose of any beneficial owner of
such Member in investing in the Company through such Member, (B) such Member was
formed for business purposes prior to or in connection with the investment by
such Member in the Company or for estate planning purposes, and (C) no
beneficial owner of such Member has a redemption or similar right with respect
to such Member that is intended to correlate to such Member’s right to
Redemption pursuant to Section 4.7.

 



58

 

 

Section 12.5 Entire Agreement. This Agreement, together with all Exhibits and
Schedules hereto and all other agreements referenced therein and herein,
constitute the entire agreement between the parties hereto pertaining to the
subject matter hereof and supersede all prior and contemporaneous agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties and there are no warranties, representations or other agreements between
the parties in connection with the subject matter hereof except as specifically
set forth herein and therein.

 

Section 12.6 Rights of Members Independent. The rights available to the Members
under this Agreement and at Law shall be deemed to be several and not dependent
on each other and each such right accordingly shall be construed as complete in
itself and not by reference to any other such right. Any one or more and/or any
combination of such rights may be exercised by a Member and/or the Company from
time to time and no such exercise shall exhaust the rights or preclude another
Member from exercising any one or more of such rights or combination thereof
from time to time thereafter or simultaneously.

 

Section 12.7 Governing Law. This Agreement, the legal relations between the
parties and any Action, whether contractual or non-contractual, instituted by
any party with respect to matters arising under or growing out of or in
connection with or in respect of this Agreement shall be governed by and
construed in accordance with the Laws of the State of Delaware applicable to
contracts made and performed in such state and without regard to conflicts of
law doctrines.

 

Section 12.8 Jurisdiction and Venue. The parties hereto hereby agree and consent
to be subject to the jurisdiction of any federal court of the District of
Delaware or the Delaware Court of Chancery over any action, suit or proceeding
(a “Legal Action”) arising out of or in connection with this Agreement. The
parties hereto irrevocably waive the defense of an inconvenient forum to the
maintenance of any such Legal Action. Each of the parties hereto further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such Legal Action by the mailing of copies thereof by registered
mail, postage prepaid, to such party at its address set forth in this Agreement,
such service of process to be effective upon acknowledgment of receipt of such
registered mail. Nothing in this Section 12.8 shall affect the right of any
party hereto to serve legal process in any other manner permitted by law.

 

Section 12.9 Headings. The descriptive headings of the Articles, Sections and
subsections of this Agreement are for convenience only and do not constitute a
part of this Agreement.

 

Section 12.10 Counterparts. This Agreement and any amendment hereto or any other
agreement (or document) delivered pursuant hereto may be executed in one or more
counterparts and by different parties in separate counterparts any may delivered
by email or other electronic means. All of such counterparts shall constitute
one and the same agreement (or other document) and shall become effective
(unless otherwise provided therein) when one or more counterparts have been
signed by each party and delivered to the other party.

 



59

 

 

Section 12.11 Notices. Any notice or other communication hereunder must be given
in writing and (a) delivered in person, (b) transmitted by facsimile, by
telecommunications mechanism or electronically or (c) mailed by certified or
registered mail, postage prepaid, receipt requested as follows:

 

If to the Company or the Managing Member, addressed to it at:

 

Rice Acquisition Holdings LLC
102 East Main Street, Second Story

Carnegie, Pennsylvania 15106

Attention:

Email:

 

With copies (which shall not constitute notice) to:

 

Vinson & Elkins L.L.P.
1001 Fannin Street, Suite 2500
Houston, TX 77002

Attention:

Email:



or to such other address or to such other Person as either party shall have last
designated by such notice to the other parties. Each such notice or other
communication shall be effective (i) if given by telecommunication or
electronically, when transmitted to the applicable number or email address so
specified in (or pursuant to) this Section 12.11 and an appropriate answerback
is received or, if transmitted after 4:00 p.m. local time on a Business Day in
the jurisdiction to which such notice is sent or at any time on a day that is
not a Business Day in the jurisdiction to which such notice is sent, then on the
immediately following Business Day, (ii) if given by mail, on the first Business
Day in the jurisdiction to which such notice is sent following the date three
days after such communication is deposited in the mails with first class postage
prepaid, addressed as aforesaid or (iii) if given by any other means, on the
Business Day when actually received at such address or, if not received on a
Business Day, on the Business Day immediately following such actual receipt.

 

Section 12.12 Representation By Counsel; Interpretation. The parties acknowledge
that each party to this Agreement has been represented by counsel in connection
with this Agreement and the transactions contemplated by this Agreement.
Accordingly, any rule of Law, or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the party
that drafted it has no application and is expressly waived.

 

Section 12.13 Severability. If any provision of this Agreement is determined to
be invalid, illegal or unenforceable by any Governmental Entity, the remaining
provisions of this Agreement, to the extent permitted by Law shall remain in
full force and effect, provided that the essential terms and conditions of this
Agreement for all parties remain valid, binding and enforceable.

 

Section 12.14 Expenses. Except as otherwise provided in this Agreement, each
party shall bear its own expenses in connection with the transactions
contemplated by this Agreement.

 

Section 12.15 Waiver of Jury Trial. EACH OF THE COMPANY, THE MEMBERS, THE
MANAGING MEMBER AND ANY INDEMNITEES SEEKING REMEDIES HEREUNDER HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN
RESPECT OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION BASED ON, OR ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT,
TORT, EQUITY OR OTHERWISE.

 

Section 12.16 No Third Party Beneficiaries. Except as expressly provided in
Section 7.4, nothing in this Agreement, express or implied, is intended to
confer upon any party, other than the parties hereto and their respective
successors and permitted assigns, any rights or remedies under this Agreement or
otherwise create any third party beneficiary hereto.

 

[Signature Pages Follow]

 

60

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Amended and
Restated Limited Liability Company Agreement to be executed as of the day and
year first above written.

 



  COMPANY:         RICE ACQUISITION HOLDINGS LLC         By: /s/ Daniel Joseph
Rice, IV   Name:  Daniel Joseph Rice, IV   Title: Chief Executive Officer



 



Signature Page to

Amended and Restated Limited Liability Company Agreement of

Rice Acquisition Holdings LLC

 

 

 

 



 

MANAGING MEMBER:

       

RICE ACQUISITION CORP.

        By: /s/ Daniel Joseph Rice, IV   Name:  Daniel Joseph Rice, IV   Title:
Chief Executive Officer



 



Signature Page to

Amended and Restated Limited Liability Company Agreement of

Rice Acquisition Holdings LLC

 

 

 

 



 

PUBCO:

       

RICE ACQUISITION CORP.

        By: /s/ Daniel Joseph Rice, IV   Name:  Daniel Joseph Rice, IV   Title:
Chief Executive Officer

 



Signature Page to

Amended and Restated Limited Liability Company Agreement of

Rice Acquisition Holdings LLC

 



 

 

 

  MEMBERS:       /s/ Kathryn Jackson   Kathryn Jackson       /s/ Joseph Malchow
  Joseph Malchow       /s/ James Torgerson   James Torgerson

 



  RICE ACQUISITION SPONSOR LLC         By: /s/ Daniel Joseph Rice, IV   Name: 
Daniel Joseph Rice, IV   Title: Chief Executive Officer

 

Signature Page to

Amended and Restated Limited Liability Company Agreement of

Rice Acquisition Holdings LLC



 

 

 

 

EXHIBIT A

 

Name  Class A Units Held   Class B Units Held   Company Warrants Held[1] Rice
Acquisition Sponsor LLC   100    5,782,187  

—

 

(plus Opco Warrant Rights with respect to 6,093,900 Company Warrants)

               Kathryn Jackson   —    30,000   —                Joseph Malchow 
 —    30,000   —                James Torgerson   —    30,000   —               
Atlas Point Energy Infrastructure Fund, LLC    —    309,063  

—

 
(plus Opco Warrant Rights with respect to 677,100 Company Warrants)

               Rice Acquisition Corp.    23,725,000    —  

18,633,500

 

(subject to Opco Warrant Rights with respect to 6,771,000 such Company Warrants)

 

 



 



1Pursuant to those certain Private Placement Warrants and Warrants Rights
Purchase Agreements, dated October 21, 2020, and the Warrant Agreement, Rice
Acquisition Sponsor LLC and Atlas Point Energy Infrastructure Fund, LLC hold
Opco Warrant Rights (as defined in the Warrant Agreement) with respect to
6,093,900 and 677,100 Company Warrants, respectively, held by Rice Acquisition
Corp. Such Opco Warrant Rights may be exercised in accordance with the terms and
subject to the conditions set forth in the Warrant Agreement.

 



Exhibit A to

Amended and Restated Limited Liability Company Agreement of

Rice Acquisition Holdings LLC

 

 

 

 

Exhibit B

 

Members:

 

Rice Acquisition Sponsor LLC

Kathryn Jackson

Joseph Malchow

James Torgerson

Atlas Point Energy Infrastructure Fund, LLC

Rice Acquisition Corp.

 





Exhibit B to

Amended and Restated Limited Liability Company Agreement of

Rice Acquisition Holdings LLC

 

 

 



 

